


EXECUTION COPY


    
ING U.S., INC.
LION CONNECTICUT HOLDINGS INC.
JUNIOR SUBORDINATED INDENTURE
Dated as of May 16, 2013
U.S. Bank National Association,
as Trustee





--------------------------------------------------------------------------------










    
TABLE OF CONTENTS


Page
Article 1
Definitions and Other Provisions of General Application
Section 1.01. Definitions    1
Section 1.02. Compliance Certificates and Opinions
10

Section 1.03. Form of Documents Delivered to Trustee
10

Section 1.04. Acts of Holders
11

Section 1.05. Notices, Etc., to Trustee or Company
12

Section 1.06. Notice to Holders; Waiver
12

Section 1.07. Conflict with Trust Indenture Act
12

Section 1.08. Effect of Headings and Table of Contents
13

Section 1.09. Successors and Assigns
13

Section 1.10. Separability Clause
13

Section 1.11. Benefits of Indenture
13

Section 1.12. Governing Law
13

Section 1.13. Legal Holidays
13

Section 1.14. Waiver of Jury Trial
13

Article 2
The Securities
Section 2.01. Amount Unlimited; Issuable in Series
13

Section 2.02. Denominations
16

Section 2.03. Execution, Authentication, Delivery and Dating
16

Section 2.04. Temporary Securities
18

Section 2.05. Registration; Registration of Transfer and Exchange
19

Section 2.06. Mutilated, Destroyed, Lost and Stolen Securities
20

Section 2.07. Payment of Interest; Interest Rights Preserved
21

Section 2.08. Persons Deemed Owners
22

Section 2.09. Cancellation
22

Section 2.10. Computation of Interest
22

Section 2.11. CUSIP Numbers
22

Article 3
Redemption of Securities
Section 3.01. Applicability of Article
23

Section 3.02. Election to Redeem; Notice to Trustee
23

Section 3.03. Selection by Trustee of Securities to be Redeemed
23


i

--------------------------------------------------------------------------------




Section 3.04. Notice of Redemption
23

Section 3.05. Deposit of Redemption Price
24

Section 3.06. Securities Payable on Redemption Date
24

Section 3.07. Securities Redeemed in Part
25

Article 4
Sinking Funds
Section 4.01. Applicability of Article
25

Section 4.02. Satisfaction of Sinking Fund Payments with Securities
25

Section 4.03. Redemption of Securities for Sinking Fund
26

Article 5
Covenants
Section 5.01. Payment of Principal, Premium and Interest
26

Section 5.02. Maintenance of Office or Agency
26

Section 5.03. Money for Securities Payments to be Held in Trust
27

Section 5.04. Corporate Existence
28

Section 5.05. Statement by Officers as to Default
28

Section 5.06. Future Subsidiary Guarantees
28

Article 6
Consolidation, Merger, Conveyance, Transfer or Lease
Section 6.01. Company May Consolidate, Etc., Only on Certain Terms
28

Section 6.02. Successor Substituted
29

Article 7
Remedies
Section 7.01. Events of Default
29

Section 7.02. Acceleration of Maturity; Rescission and Annulment
31

Section 7.03. Collection of Indebtedness and Suits for Enforcement by Trustee
33

Section 7.04. Trustee May File Proofs of Claim
33

Section 7.05. Trustee May Enforce Claims Without Possession of Securities
34

Section 7.06. Application of Money Collected
34

Section 7.07. Limitation on Suits
35

Section 7.08. Unconditional Right of Holders to Receive Principal, Premium and
Interest
35

Section 7.09. Restoration of Rights and Remedies
35

Section 7.10. Rights and Remedies Cumulative
35

Section 7.11. Delay or Omission not Waiver
36

Section 7.12. Control by Holders
36

Section 7.13. Waiver of Past Defaults
36

Section 7.14. Undertaking for Costs
37

Section 7.15. Waiver of Usury, Stay or Extension Laws
37


ii

--------------------------------------------------------------------------------




Article 8
The Trustee
Section 8.01. Certain Duties and Responsibilities
37

Section 8.02. Notice of Defaults
38

Section 8.03. Certain Rights of Trustee
39

Section 8.04. Not Responsible for Recitals or Issuance of Securities
40

Section 8.05. May Hold Securities
40

Section 8.06. Money Held in Trust
40

Section 8.07. Compensation and Reimbursement
40

Section 8.08. Disqualification; Conflicting Interests
41

Section 8.09. Corporate Trustee Required; Eligibility
41

Section 8.10. Resignation and Removal; Appointment of Successor
41

Section 8.11. Acceptance of Appointment by Successor
43

Section 8.12. Merger, Conversion, Consolidation or Succession to Business
44

Section 8.13. Preferential Collection of Claims
44

Section 8.14. Appointment of Authenticating Agent
44

Section 8.15. Consequential Damages
46

Section 8.16. Notices
46

Section 8.17. Force Majeure
46

Article 9
Holders' Lists And Reports By Trustee And Company
Section 9.01. Company to Furnish Trustee Names and Addresses of Holders
46

Section 9.02. Preservation of Information; Communications to Holders
47

Section 9.03. Reports by Trustee
47

Section 9.04. Reports by Company
47

Article 10
Supplemental Indentures
Section 10.01. Supplemental Indentures Without Consent of Holders
48

Section 10.02. Supplemental Indentures with Consent of Holders
49

Section 10.03. Execution of Supplemental Indentures
50

Section 10.04. Effect of Supplemental Indentures
51

Section 10.05. Conformity with Trust Indenture Act
51

Section 10.06. Reference in Securities to Supplemental Indentures
51

Article 11
Satisfaction and Discharge; Defeasance
Section 11.01. Satisfaction and Discharge of Indenture
51

Section 11.02. Company's Option to Effect Defeasance or Covenant Defeasance
52

Section 11.03. Defeasance and Discharge
53

Section 11.04. Covenant Defeasance
53

Section 11.05. Conditions to Defeasance or Covenant Defeasance
53


iii

--------------------------------------------------------------------------------




Section 11.06. Deposited Cash and U.S. Government Obligations to be Held in
Trust; Other Miscellaneous Provisions
56

Article 12
Subsidiary Guarantee
Section 12.01. Applicability of Article
56

Section 12.02. Subsidiary Guarantee
57

Section 12.03. Contribution
58

Section 12.04. Successors And Assigns
59

Section 12.05. No Waiver
59

Section 12.06. Modification
59

Section 12.07. Execution of Supplemental Indenture for Future Subsidiary
Guarantors
59

Section 12.08. Limitation on Liability
59

Section 12.09. Release of Subsidiary Guarantor
60

Section 12.10. Notice to Nationally Recognized Statistical Rating Organizations
60

Article 13
Subordination of Securities
Section 13.01. Securities Subordinate to Company Senior Indebtedness
60

Section 13.02. Payment Over of Proceeds Upon Dissolution, Etc.
61

Section 13.03. No Payment When Company Senior Indebtedness in Default
62

Section 13.04. Payment Permitted If No Default
63

Section 13.05. Subrogation to Rights of Holders of Company Senior Indebtedness
63

Section 13.06. Provisions Solely to Define Relative Rights
64

Section 13.07. Trustee to Effectuate Subordination
64

Section 13.08. No Waiver of Subordination Provisions
64

Section 13.09. Notice to Trustee
65

Section 13.10. Reliance on Judicial Order or Certificate of Liquidating Agent
66

Section 13.11. Trustee Not Fiduciary for Holders of Company Senior Indebtedness
66

Section 13.12. Rights of Trustee as Holder of Company Senior Indebtedness;
Preservation
of Trustee's Rights     66
Section 13.13. Article Applicable to Paying Agents
66

Article 14
Subordination of Subsidiary Guarantee
Section 14.01. Subsidiary Guarantee Subordinate to Subsidiary Guarantor Senior
Indebtedness
67

Section 14.02. Payment Over of Proceeds Upon Dissolution, Etc.
67

Section 14.03. No Payment When Subsidiary Guarantor Senior Indebtedness in
Default
69

Section 14.04. Payment Permitted If No Default
70

Section 14.05. Subrogation to Rights of Holders of Subsidiary Guarantor Senior
Indebtedness
70

Section 14.06. Provisions Solely to Define Relative Rights
70

Section 14.07. Trustee to Effectuate Subordination
71

Section 14.08. No Waiver of Subordination Provisions
71

Section 14.09. Notice to Trustee
72


iv

--------------------------------------------------------------------------------




Section 14.10. Reliance on Judicial Order or Certificate of Liquidating Agent
73

Section 14.11. Trustee Not Fiduciary for Holders of Subsidiary Guarantor Senior
Indebtedness
73

Section 14.12. Rights of Trustee as Holder of Subsidiary Guarantor Senior
Indebtedness;
Preservation of Trustee's Rights.    73
Section 14.13. Article Applicable to Paying Agents
73

Article 15
General Guarantee Agreement
Section 15.01. General Guarantee Agreement Inapplicable
74




v

--------------------------------------------------------------------------------






    
JUNIOR SUBORDINATED INDENTURE
JUNIOR SUBORDINATED INDENTURE, dated as of May 16, 2013, among ING U.S., INC., a
Delaware corporation (the “Company”), having its principal executive offices at
230 Park Avenue, New York, New York 10169, LION CONNECTICUT HOLDINGS INC., a
Connecticut corporation, as the initial Subsidiary Guarantor (as defined below)
hereunder, and U.S. Bank National Association, a national banking association,
as trustee (the “Trustee”).
RECITALS
WHEREAS, the Company has duly authorized the execution and delivery of this
Junior Subordinated Indenture (this “Indenture”) to provide for the issuance
from time to time of its unsecured, junior subordinated debentures, notes or
other evidences of indebtedness (herein called the “Securities”), to be issued
in one or more series as in this Indenture provided; such Securities, except as
otherwise specifically provided in an indenture supplemental hereto with respect
to a particular series of Securities, to be fully, irrevocably and
unconditionally guaranteed by the Subsidiary Guarantors as provided in Article
12;
NOW, THEREFORE, for and in consideration of the premises and the purchase of the
Securities by the Holders thereof, the Company, the initial Subsidiary Guarantor
and the Trustee mutually covenant and agree, for the equal and proportionate
benefit of all Holders of the Securities or of any series thereof, as follows:
ARTICLE 1
DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION


Section 1.01. Definitions.


For all purposes of this Indenture, except as otherwise expressly provided or
unless the context otherwise requires:
(1)    the terms defined in this Article have the respective meanings assigned
to them in this Article and include the plural as well as the singular;
(2)    all other terms used herein which are defined in the Trust Indenture Act,
either directly or by reference therein, have the respective meanings assigned
to them therein;
(3)    all accounting terms not otherwise defined herein have the respective
meanings assigned to them in accordance with generally accepted accounting
principles, and, except as otherwise herein expressly provided, the term
“generally accepted accounting principles” with respect to any computation
required in the United States of America or permitted hereunder shall mean such
accounting principles as are generally accepted at the date of such computation;
(4)    the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Indenture as a whole and not to any particular Article,
Section or other subdivision; and
(5)    references to Sections are to Sections of this Indenture unless otherwise
expressly indicated.
“Act,” when used with respect to any Holder, has the meaning specified in
Section 1.04.

1

--------------------------------------------------------------------------------




“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by, or under direct or indirect common
control with, such specified Person. For the purposes of this definition,
“control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
“Authenticating Agent” means any Person authorized by the Trustee to act on
behalf of the Trustee to authenticate Securities.
“Board of Directors” means the board of directors of the Company or any duly
authorized committee of such board.
“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary (or the Clerk or Assistant Clerk) of the Company to have
been duly adopted by the Board of Directors of the Company and to be in full
force and effect on the date of such certification, and delivered to the
Trustee.
“Business Day” means each day which is not a day on which Federal or State
banking institutions in the Borough of Manhattan, The City of New York are
authorized or obligated by law, executive order or regulation to close.
“Capital Stock” for any corporation or other entity means any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents of or interests in (however designated) stock issued by that
corporation or entity.
“Claiming Guarantor” has the meaning set forth in Section 12.03.
“Commission” means the Securities and Exchange Commission, as from time to time
constituted, created under the Exchange Act or, if at any time after the
execution of this instrument such Commission is not existing and performing the
duties now assigned to it under the Trust Indenture Act, then the body
performing such duties at such time.
“Company” means the Person named as the “Company” in the first paragraph of this
instrument until a successor Person shall have become permitted as the Company's
successor pursuant to the applicable provisions of this Indenture, and
thereafter “Company” shall mean such successor Person.
“Company Request” or “Company Order” means a written request or order signed in
the name of the Company by any two Officers.
“Company Senior Indebtedness” means the principal of, premium, if any, and
interest on and any other payment due pursuant to any of the following, whether
Incurred on or prior to the date hereof or hereafter Incurred:
(i)    all obligations of the Company (other than obligations pursuant to the
Securities of any series and obligations pursuant to the Indenture with respect
thereto) for money borrowed;
(ii)    all obligations of the Company evidenced by securities, notes,
debentures, bonds or other similar instruments (other than the Securities of any
series), including obligations Incurred in connection with the acquisition of
property, assets or businesses;
(iii)    all capital lease obligations of the Company ;

2

--------------------------------------------------------------------------------




(iv)    all reimbursement obligations of the Company with respect to letters of
credit, bankers' acceptances or similar facilities issued for the account of the
Company;
(v)    all obligations of the Company issued or assumed as the deferred purchase
price of property or services, including all obligations under master lease
transactions pursuant to which the Company or any of its Subsidiaries has agreed
to be treated as owner of the subject property for U.S. federal income tax
purposes;
(vi)    all payment obligations of the Company under interest rate swap or
similar agreements or foreign currency hedge, exchange or similar agreements at
the time of determination, including any such obligations Incurred by the
Company solely to act as a hedge against increases in interest rates that may
occur under the terms of other outstanding variable or floating rate
indebtedness of the Company; and
(vii)    all obligations of the type referred to in clauses (i) through (vi)
above of another Person and all dividends of another Person the payment of
which, in either case, the Company has assumed or guaranteed or for which the
Company is responsible or liable, directly or indirectly, jointly or severally,
as obligor, guarantor or otherwise;
provided, however, that “Company Senior Indebtedness” shall not include: (1)
obligations to trade creditors created or assumed by the Company in the ordinary
course of business or (2) indebtedness that is by its terms subordinate, or not
superior, in right of payment to the Securities of any series, including, the
Company's Pari Passu Securities.
“Corporate Trust Office” means the office of the Trustee at which at any
particular time the transactions contemplated by this Indenture shall be
principally administered, which office, as at the date of this Indenture, is
located at One Federal Street, 3rd Floor, Boston, MA 02210, Attention: Earl W.
Dennison, Jr., or such other address as the Trustee may designate from time to
time by notice to the Holders and the Company.
The term “corporation” includes corporations, associations, companies (including
limited liability companies), limited and general partnerships and business
trusts.
The terms “covenant defeasance” and “defeasance” bear the meanings assigned to
such terms, respectively, by Sections ý11.04 and ý11.03.
The term “default,” when used in Section 8.02, has the meaning specified in
Section 8.02.
“Defaulted Interest” has the meaning specified in Section 2.07(c).
“Depository” means, with respect to the Securities of any series issuable or
issued in whole or in part in the form of one or more Global Securities, the
Person designated as Depository for such series by the Company pursuant to
Section 2.01(b)(xv), which Person shall be a clearing agency registered under
the Exchange Act; and if at any time there is more than one such Person,
“Depository” as used with respect to the Securities of any series shall mean the
Depository with respect to the Securities of such series.
“Event of Default” has the meaning specified in Section 7.01.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
“Global Security” or “Global Securities” means a Security or Securities, as the
case may be, evidencing all or part of a series of Securities, issued to the
Depository for such series or its nominee, and registered in the name of such
Depository or nominee.

3

--------------------------------------------------------------------------------




“Guaranteed Obligations” has the meaning set forth in Section 12.02.
“Holder” means a Person in whose name a Security is registered in the Security
Register.
“Incur” means, with respect to any Indebtedness or other obligation of any
Person, to create, issue, incur (by conversion, exchange or otherwise), assume,
guarantee or otherwise become liable in respect of such Indebtedness or other
obligation or the recording, as required pursuant to generally accepted
accounting principles or otherwise, of any such indebtedness or other obligation
as a liability on the balance sheet of such Person (and “Incurrence,”
“Incurred,” “Incurrable” and “Incurring” shall have meanings correlative to the
foregoing); provided, however, that a change in generally accepted accounting
principles that results in an obligation of such Person that exists at such time
becoming Indebtedness shall not be deemed an Incurrence of such Indebtedness.
“Indebtedness” of any Person means indebtedness for borrowed money and
indebtedness under purchase money mortgages or other purchase money liens or
conditional sales or similar title retention agreements, in each case where such
indebtedness has been Incurred by such Person to the extent such indebtedness
would appear as a liability upon a balance sheet of such Person prepared in
accordance with generally accepted accounting principles, guarantees by such
Person of such indebtedness of others, and indebtedness for borrowed money
secured by any mortgage, pledge or other lien or encumbrance upon property owned
by such Person, even though such Person has not assumed or become liable for the
payment of such indebtedness.
“Indenture” means this indenture agreement as originally executed or as it may
from time to time be supplemented or amended by one or more indentures
supplemental hereto entered into pursuant to the applicable provisions hereof
and shall include the terms of particular series of Securities established as
contemplated by Section 2.01.
“interest,” when used with respect to an Original Issue Discount Security which
by its terms bears interest only after Maturity, means interest payable after
Maturity.
“Interest Payment Date,” when used with respect to any Security, means the
Stated Maturity of an installment of interest on such Security.
“Junior Subordinated Payment” has the meaning specified in Section 13.02.
“Lion Holdings,” means Lion Connecticut Holdings Inc., a Connecticut
corporation.
“Maturity,” when used with respect to any Security, means the date on which the
principal of such Security or an installment of principal becomes due and
payable as therein or herein provided, whether at the Stated Maturity or by
declaration of acceleration, call for redemption or otherwise.
“Notice of Default” has the meaning specified in Section 7.01.
“Officer” means the Chairman of the Board of Directors, any Vice Chairman of the
Board of Directors, the Chief Executive Officer, the President, the Chief
Financial Officer, any Vice President, the Treasurer, the Secretary or the
Controller, of the Company.
“Officers' Certificate” means a certificate signed by any two Officers. An
Officers' Certificate provided pursuant to Section 5.05 shall be signed by the
principal executive, financial or accounting Officer of the Company.

4

--------------------------------------------------------------------------------




“Opinion of Counsel” means a written opinion of counsel, who may be counsel for
the Company (including an employee or officer of the Company or any of its
Affiliates) and who shall be reasonably acceptable to the Trustee (it being
agreed and acknowledged that Sullivan & Cromwell LLP is acceptable to the
Trustee to provide such opinion).
“Original Issue Discount Security” means any Security which provides for an
amount less than the principal amount thereof to be due and payable upon a
declaration of acceleration of the Maturity thereof pursuant to Section 7.02.
“Outstanding,” when used with respect to Securities, means, as of the date of
determination, all Securities theretofore authenticated and delivered under this
Indenture, except:
(i)    Securities theretofore canceled by the Trustee or delivered to the
Trustee for cancellation;
(ii)    Securities for whose payment or redemption cash (or in the case of
payment by defeasance under Section 11.03, cash, U.S. Government Obligations or
both) in the necessary amount has been theretofore deposited with the Trustee or
any Paying Agent (other than the Company) in trust, or set aside and segregated
in trust by the Company (if the Company shall act as its own Paying Agent), for
the Holders of such Securities; provided that, if such Securities are to be
redeemed, notice of such redemption has been duly given pursuant to this
Indenture or provision therefor satisfactory to the Trustee has been made and
provided further, in the case of payment by defeasance under Section 11.03, that
all conditions precedent to the application of such Section shall have been
satisfied; and
(iii)    Securities which have been paid pursuant to Section 2.06(c) or in
exchange for or in lieu of which other Securities have been authenticated and
delivered pursuant to this Indenture, other than any such Securities in respect
of which there shall have been presented to the Trustee proof satisfactory to it
that such Securities are held by a bona fide purchaser in whose hands such
Securities are valid obligations of the Company;
provided, however, that in determining whether the Holders of the requisite
principal amount of the Outstanding Securities have given any request, demand,
authorization, direction, notice, consent or waiver hereunder, (i) the principal
amount of an Original Issue Discount Security that shall be deemed to be
Outstanding shall be the amount of the principal thereof that would be due and
payable as of the date of such determination upon acceleration of the Maturity
thereof pursuant to Section 7.02 and (ii) Securities owned by the Company or any
other obligor upon the Securities or any Affiliate of the Company or of such
other obligor shall be disregarded and deemed not to be Outstanding, except
that, in determining whether the Trustee shall be protected in relying upon any
such request, demand, authorization, direction, notice, consent or waiver, only
Securities which the Trustee knows to be so owned shall be so disregarded.
Securities which have been pledged in good faith may be regarded as Outstanding
if the pledgee establishes to the satisfaction of the Trustee the pledgee's
independent right so to act with respect to such Securities and that the pledgee
is not the Company or any other obligor upon the Securities or any Affiliate of
the Company or of such other obligor.
“Pari Passu Securities” means, with respect to the Company, any debt securities
of the Company that rank equally in right of payment with the Securities of any
series and, with respect to any Subsidiary Guarantor, any obligations of such
Subsidiary Guarantor that rank equally in right of payment with the such
Subsidiary Guarantor's Subsidiary Guarantee. For the avoidance of doubt, the
8.424% Subordinated Debentures due 2027 of Lion Connecticut Holdings Inc., shall
be deemed Pari Passu Securities of Lion Connecticut Holdings Inc.
“Paying Agent” means any Person authorized by the Company to pay the principal
of (and premium, if any) or interest on any Securities on behalf of the Company.

5

--------------------------------------------------------------------------------




“Payment Blockage Period” has the meaning specified in Section 13.03.
“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization or
government or any agency or political subdivision thereof.
“Place of Payment,” when used with respect to the Securities of any series,
means the place or places where the principal of (and premium, if any) and
interest on the Securities of that series are payable as specified as
contemplated by Section 2.01 or, if not so specified, New York, New York.
“Predecessor Security” of any particular Security means every previous Security
evidencing all or a portion of the same debt as that evidenced by such
particular Security; and, for the purposes of this definition, any Security
authenticated and delivered under Section 2.06 in exchange for or in lieu of a
mutilated, destroyed, lost or stolen Security shall be deemed to evidence the
same debt as the mutilated, destroyed, lost or stolen Security.
“Proceeding” has the meaning specified in Section 13.02.
“Redemption Date,” when used with respect to any Security to be redeemed, means
the date fixed for such redemption by or pursuant to this Indenture.
“Redemption Price,” when used with respect to any Security to be redeemed, means
the price at which it is to be redeemed pursuant to this Indenture.
“Regular Record Date” for the interest payable on any Interest Payment Date on
the Securities of any series means the date specified for that purpose as
contemplated by ýSection 2.01.
“Responsible Officer,” when used with respect to the Trustee, means any officer
in the Corporate Trust Office of the Trustee with direct responsibility for the
administration of this Indenture and also means, with respect to a particular
corporate trust matter, any other officer to whom such matter is referred
because of such other officer's knowledge of and familiarity with the particular
subject.
“Securities” has the meaning stated in the first recital of this Indenture and
more particularly means any Securities of any series authenticated and delivered
under this Indenture.
“Securities Act” means the Securities Act of 1933, as amended from time to time.
“Securities Payment” has the meaning specified in Section 13.02.
“Security Register” and “Security Registrar” have the respective meanings
specified in Section 2.05.
“Senior Nonmonetary Default” has the meaning specified in Section 13.03.
“Senior Payment Default” has the meaning specified in Section 13.03.
“Senior Unsecured Credit Facility” means, collectively, the Term Loan Agreement
dated as of April 20, 2012 among the Company, Bank of America, N.A., as
administrative agent and the lenders from time to time party thereto (the “Term
Loan Agreement”), and the Revolving Credit Agreement dated as of April 20, 2012
among the Company, Bank of America, N.A., as administrative agent, swing line
lender, fronting L/C issuer and several L/C agent and the lenders from time to
time party thereto (the “Revolving Credit Agreement”), as the Term Loan
Agreement or the Revolving Credit Agreement may be amended, replaced,
refinanced, amended and restated, supplemented or otherwise modified from time
to time.

6

--------------------------------------------------------------------------------




“Special Record Date” for the payment of any Defaulted Interest means a date
fixed by the Trustee pursuant to Section 2.07(c).
“Stated Maturity,” when used with respect to any Security or any installment of
principal thereof or interest thereon, means the date specified in such Security
as the fixed date on which the principal of such Security or such installment of
principal or interest is due and payable.
“Subsidiary” of any Person means a corporation, a majority of the outstanding
Voting Stock of which is, at the time, directly or indirectly, owned by such
Person, by one or more Subsidiaries of such Person, or by such Person and one or
more Subsidiaries thereof.
“Subsidiary Guarantee” means a guarantee of a Subsidiary Guarantor on the terms
set forth in Article 12.
“Subsidiary Guarantor” means Lion Holdings, and each of the Company's domestic
Subsidiaries that is required to become a Subsidiary Guarantor pursuant to
Section 5.06 and Section 12.07.
“Subsidiary Guarantor Junior Subordinated Payment” has the meaning specified in
Section 14.02.
“Subsidiary Guarantor Payment Blockage Period” has the meaning specified in
Section 14.03.
“Subsidiary Guarantor Proceeding” has the meaning specified in Section 14.02.
“Subsidiary Guarantor Securities Payment” has the meaning specified in Section
14.02.
“Subsidiary Guarantor Senior Non-Monetary Default” has the meaning specified in
Section 14.03.
“Subsidiary Guarantor Senior Payment Default” has the meaning specified in
Section 14.03.
“Subsidiary Guarantor Senior Indebtedness” means the principal of, premium, if
any, and interest on and any other payment due pursuant to any of the following,
whether Incurred on or prior to the date hereof or hereafter Incurred:
(i)    all obligations of the Subsidiary Guarantor (other than obligations
pursuant to its Subsidiary Guarantee and obligations pursuant to the Indenture
with respect thereto) for money borrowed;
(ii)    all obligations of the Subsidiary Guarantor evidenced by securities,
notes, debentures, bonds or other similar instruments (other than its Subsidiary
Guarantee), including obligations Incurred in connection with the acquisition of
property, assets or businesses;
(iii)    all capital lease obligations of the Subsidiary Guarantor;
(iv)    all reimbursement obligations of the Subsidiary Guarantor with respect
to letters of credit, bankers' acceptances or similar facilities issued for the
account of the Subsidiary Guarantor;
(v)    all obligations of the Subsidiary Guarantor issued or assumed as the
deferred purchase price of property or services, including all obligations under
master lease transactions pursuant to which the Subsidiary Guarantor or any of
its Subsidiaries has agreed to be treated as owner of the subject property for
U.S. federal income tax purposes;
(vi)    all payment obligations of the Subsidiary Guarantor under interest rate
swap or similar agreements or foreign currency hedge, exchange or similar
agreements at the time of determination, including

7

--------------------------------------------------------------------------------




any such obligations Incurred by the Subsidiary Guarantor solely to act as a
hedge against increases in interest rates that may occur under the terms of
other outstanding variable or floating rate indebtedness of the Subsidiary
Guarantor; and
(vii)    all obligations of the type referred to in clauses (i) through (vi)
above of another Person and all dividends of another Person the payment of
which, in either case, the Subsidiary Guarantor has assumed or guaranteed or for
which the Subsidiary Guarantor is responsible or liable, directly or indirectly,
jointly or severally, as obligor, guarantor or otherwise;
provided, however, that “Subsidiary Guarantor Senior Indebtedness” shall not
include: (1) obligations to trade creditors created or assumed by the Subsidiary
Guarantor in the ordinary course of business or (2) indebtedness that is by its
terms subordinate, or not superior, in right of payment to the Subsidiary
Guarantee, including, the Subsidiary Guarantor's Pari Passu Securities.
“Successor” has the meaning specified in Section 6.01.
“Trust Indenture Act” means the Trust Indenture Act of 1939 as in force at the
date as of which this Indenture was executed, except as provided in Section
10.05 and, to the extent required by any amendment thereto, the Trust Indenture
Act of 1939, as amended from time to time.
“Trustee” means the Person named as the “Trustee” in the first paragraph of this
instrument until a successor Trustee shall have assumed such role pursuant to
the applicable provisions of this Indenture, and thereafter “Trustee” shall mean
or include each Person who is then a Trustee hereunder and, if at any time there
is more than one such Person, “Trustee” as used with respect to the Securities
of any series shall mean the Trustee with respect to Securities of that series.
“U.S. Government Obligation” has the meaning set forth in Section 11.05(a).
“Vice President” means any vice president, whether or not designated by a number
or a word or words added before or after the title “vice president.”
“Voting Stock” of any specified “person” (as that term is used in Section 13(d)
of the Exchange Act) as of any date, means the Capital Stock of such person that
is at the time entitled to vote generally in the election of the board of
directors of such person.
Section 1.02.    Compliance Certificates and Opinions. (a) Upon any application
or request by the Company to the Trustee to take any action under any provision
of this Indenture, the Company shall furnish to the Trustee an Officers'
Certificate stating that all conditions precedent, if any, provided for in this
Indenture relating to the proposed action have been complied with and an Opinion
of Counsel stating that in the opinion of such counsel all such conditions
precedent, if any, have been complied with, except that in the case of any such
application or request as to which the furnishing of such documents is
specifically required by any provision of this Indenture relating to such
particular application or request, no additional certificate or opinion need be
furnished.


(b)    Every certificate or opinion with respect to compliance with a condition
or covenant provided for in this Indenture (other than certificates provided
pursuant to Section 5.05) shall include:


(i)a statement that each individual signing such certificate or opinion has read
such covenant or condition and the definitions herein relating thereto;

8

--------------------------------------------------------------------------------




(ii)a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;


(iii) a statement that, in the opinion of each such individual, such individual
has made such examination or investigation as is necessary to enable such
individual to express an informed opinion as to whether or not such covenant or
condition has been complied with; and


(iv) a statement as to whether, in the opinion of each such individual, such
condition or covenant has been complied with.


Section 1.03.    Form of Documents Delivered to Trustee. (a) In any case where
several matters are required to be certified by, or covered by an opinion of,
any specified Person, it is not necessary that all such matters be certified by,
or covered by the opinion of, only one such Person, or that they be so certified
or covered by only one document, but one such Person may certify or give an
opinion with respect to some matters and one or more other such Persons as to
other matters, and any such Person may certify or give an opinion as to such
matters in one or more documents.


(b)    Any certificate or opinion of any officer of the Company may be based,
insofar as it relates to legal matters, upon a certificate or opinion of, or
representations by, counsel, unless such officer knows, or in the exercise of
reasonable care should know, that the certificate or opinion or representations
with respect to the matters upon which his certificate or opinion is based are
erroneous. Any such certificate or Opinion of Counsel may be based, insofar as
it relates to factual matters, upon a certificate or opinion of, or
representations by, an officer or officers of the Company stating that the
information with respect to such factual matters is in the possession of the
Company, unless such counsel knows, or in the exercise of reasonable care should
know, that the certificate or opinion or representations with respect to such
matters are erroneous.


(c)    Where any Person is required to make, give or execute two or more
applications, requests, consents, certificates, statements, opinions or other
instruments under this Indenture, they may, but need not, be consolidated and
form one instrument.
                
Section 1.04.    Acts of Holders. (a) Any request, demand, authorization,
direction, notice, consent, waiver or other action provided by this Indenture to
be given or taken by Holders may be embodied in and evidenced by one or more
instruments of substantially similar tenor signed by such Holders in person or
by an agent duly appointed in writing. Except as herein otherwise expressly
provided, such action shall become effective when such instrument or instruments
are delivered to the Trustee and, where it is hereby expressly required, to the
Company. Such instrument or instruments (and the action embodied therein and
evidenced thereby) are herein sometimes referred to as the “Act” of the Holders
signing such instrument or instruments. Proof of execution of any such
instrument or of a writing appointing any such agent shall be sufficient for any
purpose of this Indenture and (subject to Section 8.01) conclusive in favor of
the Trustee and the Company, if made in the manner provided in this Section.


(b)    The fact and date of the execution by any Person of any such instrument
or writing may be proved by the affidavit of a witness of such execution or by a
certificate of a notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to him the execution thereof. Where such execution is by
a signer acting in a capacity other than his individual capacity, such
certificate or affidavit shall also constitute sufficient proof of his
authority. The fact and date of the execution of any such instrument or writing,
or the authority of the Person executing the same, may also be proved in any
other manner which the Trustee deems sufficient.



9

--------------------------------------------------------------------------------




(c)    The ownership of Securities shall be proved by the Security Register.


(d)    Any request, demand, authorization, direction, notice, consent, waiver or
other Act of the Holder of any Security shall bind every future Holder of the
same Security and the Holder of every Security issued upon the registration of
transfer thereof or in exchange therefor or in lieu thereof in respect of
anything done, omitted or suffered to be done by the Trustee, the Company in
reliance thereon, whether or not notation of such action is made upon such
Security or such other Security.


(e)    The Depository selected pursuant to Section 2.01(b)(xv), as a Holder, may
appoint agents and otherwise authorize participants to give or take any request,
demand, authorization, direction, notice, consent, waiver or other action which
a Holder is entitled to give or take hereunder.


Section 1.05.    Notices, Etc., to Trustee or Company. Any request, demand,
authorization, direction, notice, consent, waiver or Act of Holders or other
document provided or permitted by this Indenture to be made, given or furnished
to, or filed with,


(a)the Trustee by any Holder or the Company shall be sufficient for every
purpose hereunder if made, given, furnished or filed in writing to or with the
Trustee at its Corporate Trust Office, or


(b)the Company by the Trustee or by any Holder shall be sufficient for every
purpose hereunder (unless otherwise herein expressly provided) if in writing and
mailed, first-class postage prepaid, to the Company addressed to it at the
address of its office specified in the first paragraph of this instrument or at
any other address previously furnished in writing to the Trustee by the Company.


Section 1.06.    Notice to Holders; Waiver. (a) Where this Indenture provides
for notice to Holders of any event, such notice shall be sufficiently given
(unless otherwise herein expressly provided) if in writing and mailed,
first-class postage prepaid, to each Holder affected by such event, at such
Holder's address as it appears in the Security Register, not later than the
latest date, and not earlier than the earliest date, prescribed for the giving
of such notice. In any case where notice to Holders is given by mail, neither
the failure to mail such notice, nor any defect in any notice so mailed, to any
particular Holder shall affect the sufficiency of such notice with respect to
other Holders. Where this Indenture provides for notice in any manner, such
notice may be waived in writing by the Person entitled to receive such notice,
either before or after the event, and such waiver shall be the equivalent of
such notice. Waivers of notice by Holders shall be filed with the Trustee, but
such filing shall not be a condition precedent to the validity of any action
taken in reliance upon such waiver.


(b)    In case by reason of the suspension of regular mail service or by reason
of any other cause it shall be impracticable to give such notice by mail, then
such notification as shall be made with the approval of the Trustee shall
constitute a sufficient notification for every purpose hereunder.


Section 1.07. Conflict with Trust Indenture Act. If any provision hereof limits,
qualifies or conflicts with another provision hereof which is required to be
included in this Indenture by any of the provisions of the Trust Indenture Act,
such required provision shall control. If any provision hereof limits, qualifies
or conflicts with the duties imposed by section 318(c) of the Trust Indenture
Act, such imposed duties shall control. If any provision of this Indenture
limits, qualifies or conflicts with a provision of the Trust Indenture Act that
is required under the Trust Indenture Act to be a part of and govern this
Indenture, such provision of the Trust Indenture Act shall control. If any
provision of this Indenture modifies or excludes any provision of the Trust
Indenture Act that may be so modified or excluded, the latter provision shall be
deemed to apply to this Indenture as such provision of the Trust Indenture Act
is so modified or excluded, as the case may be.



10

--------------------------------------------------------------------------------




Section 1.08. Effect of Headings and Table of Contents. The Article and Section
headings herein and the Table of Contents are for convenience only and shall not
affect the construction hereof.


Section 1.09. Successors and Assigns. All covenants and agreements in this
Indenture by the Company shall bind its successors and assigns, whether so
expressed or not.


Section 1.10. Separability Clause. In case any provision in this Indenture or in
the Securities shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.


Section 1.11. Benefits of Indenture. Nothing in this Indenture or in the
Securities, express or implied, shall give to any Person, other than the parties
hereto and their successors hereunder and the Holders, any benefit or any legal
or equitable right, remedy or claim under this Indenture.


Section 1.12. Governing Law. This Indenture and the Securities, and any claim,
controversy or dispute arising under or related to this Indenture or the
Securities, shall be governed by, and construed in accordance with, the laws of
the State of New York, without regard to its principles of conflicts of laws.


Section 1.13. Legal Holidays. In any case where any Interest Payment Date,
Redemption Date or Stated Maturity of any Security shall not be a Business Day
at any Place of Payment, then (notwithstanding any other provision of this
Indenture or of the Securities) payment of interest or principal (and premium,
if any) need not be made at such Place of Payment on such date, but may be made
on the next succeeding Business Day at such Place of Payment with the same force
and effect as if made on the Interest Payment Date or Redemption Date, or at the
Stated Maturity, provided that no interest shall accrue on the amount then
payable for the period from and after such Interest Payment Date, Redemption
Date or Stated Maturity, as the case may be.


Section 1.14. Waiver of Jury Trial. EACH OF THE COMPANY, EACH SUBSIDIARY
GUARANTOR AND THE TRUSTEE HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS INDENTURE, THE NOTES OR THE
TRANSACTION CONTEMPLATED HEREBY.


ARTICLE 2
THE SECURITIES


Section 2.01. Amount Unlimited; Issuable in Series. (a) The aggregate principal
amount of Securities which may be authenticated and delivered under this
Indenture is unlimited.


(b)    The Securities may be issued in one or more series. There shall be
established in or pursuant to a Board Resolution, and (subject to Section 2.03)
set forth or determined as provided in an Officers' Certificate, or established
in one or more indentures supplemental hereto (with such appropriate insertions,
omissions, substitutions and other variations as are required or permitted by
this Indenture, and with such letters, numbers or other marks of identification
and such legends or endorsements placed thereon as may be required to comply
with the rules of any securities exchange or as may, consistently herewith, be
determined by the Officers executing such Securities, as evidenced by their
execution of such Securities), prior to the issuance of Securities of any
series:



11

--------------------------------------------------------------------------------




(i)the title of the Securities of the series (which shall distinguish the
Securities of the series from all other Securities);


(ii)any limit upon the aggregate principal amount of the Securities of the
series which may be authenticated and delivered under this Indenture (except for
Securities authenticated and delivered upon registration of transfer of, or in
exchange for, or in lieu of, other Securities of the series pursuant to Section
2.04, 2.05, 2.06, 3.07 or 10.06 and except for any Securities which, pursuant to
Section 2.03, are deemed never to have been authenticated and delivered
hereunder);


(iii)the Person to whom any interest on a Security of the series shall be
payable, if other than the Person in whose name that Security (or one or more
Predecessor Securities) is registered at the close of business on the Regular
Record Date for such interest;


(iv)the date or dates on which the principal of the Securities of the series is
payable and/or the method by which such date or dates shall be determined;


(v)the rate or rates (or method for establishing the rate or rates) at which the
Securities of the series shall bear interest, if any, the date or dates from
which such interest shall accrue, the Interest Payment Dates on which such
interest shall be payable, the Regular Record Date for the interest payable on
any Interest Payment Date (or method for establishing such date or dates), and
the terms, if any, upon which the Company may defer payments of interest on
Securities of the series;


(vi)the place or places where the principal of (and premium, if any) and
interest on Securities of the series shall be payable;


(vii)the period or periods within which, the price or prices at which and the
terms and conditions upon which Securities of the series may be redeemed, in
whole or in part, at the option of the Company;


(viii)the obligation, if any, of the Company to redeem or purchase Securities of
the series pursuant to any sinking fund or analogous provisions or at the option
of a Holder thereof and the period or periods within which, the price or prices
at which and the terms and conditions upon which Securities of the series shall
be redeemed or purchased, in whole or in part, pursuant to such obligation;


(ix)if other than denominations of $2,000 and integral multiples of $1,000 in
excess thereof, the denominations in which Securities of the series shall be
issuable;


(x)if other than the full principal amount thereof, the portion of the principal
amount of Securities of the series which shall be payable upon declaration of
acceleration of the Maturity thereof pursuant to Section 7.02 or the method by
which such portion shall be determined;


(xi)if other than such currency of the United States of America as at the time
of payment is legal tender for payment of public or private debts, the currency
or currencies (including composite currencies) in which payment of the principal
of (and premium, if any) and/or interest on the Securities of the series shall
be payable;


(xii)if the principal of (and premium, if any) and/or interest on the Securities
of the series are to be payable, at the election of the Company or any Holder,
in a currency or currencies

12

--------------------------------------------------------------------------------




(including composite currencies) other than that in which the Securities are
stated to be payable, the period or periods within which, and the terms and
conditions, upon which, such election may be made;


(xiii)if the amounts of payments of principal of (and premium, if any) and/or
interest on the Securities of the series may be determined with reference to an
index, the manner in which such amounts shall be determined;


(xiv)in the case of Securities of a series the terms of which are not
established pursuant to subsection (xi), (xii) or (xiii) above, whether either
or both of Section 11.03 or Section 11.04 shall not be applicable to the
Securities of such series; or, in the case of Securities the terms of which are
established pursuant to subsection (xi), (xii) or (xiii) above, the adoption and
applicability, if any, to such Securities of any terms and conditions similar to
those contained in Section 11.03 and/or Section 11.04;


(xv)whether the Securities of the series shall be issued in whole or in part in
the form of one or more Global Securities and, in such case, the Depository for
such Global Security or Global Securities;


(xvi)any additional or different events of default that apply to Securities of
the series, and any change in the right of the Trustee or the Holders of such
Securities to declare the principal thereof due and payable;


(xvii)if the Securities of such series are not to be guaranteed by any
Subsidiary Guarantor, an express determination to that effect;


(xviii)any additional or different covenants that apply to Securities of the
series;


(xix)the form of the Securities of the series; and


(xx)any other terms of the series (which terms shall not contradict the
provisions of this Indenture).


(c)The definitive Securities shall be printed, lithographed or engraved on steel
engraved borders or may be produced in any other manner, all as determined by
the Officers executing such Securities, as evidenced by their execution of such
Securities.


(d)All Securities of any one series shall be substantially identical except as
to interest rates, method for determining interest rates, Interest Payment
Dates, Regular Record Dates, redemption terms, Stated Maturity, denomination,
date of authentication, currency, any index for determining amounts payable, and
except as may otherwise be provided in or pursuant to such Board Resolution and
set forth or determined as provided in such Officers' Certificate or in any
indenture supplemental hereto.


(e)If any of the terms of the series are established by action taken pursuant to
a Board Resolution, a copy of an appropriate record of such action shall be
certified by the Secretary or an Assistant Secretary of the Company and
delivered to the Trustee at or prior to the delivery of the Officers'
Certificate setting forth the terms of the series. With respect to Securities of
a series constituting a medium term note program, such Board Resolution may
provide general terms or parameters for Securities of such series and may
provide that the specific terms of particular Securities of such series, and the
Persons authorized to determine such terms

13

--------------------------------------------------------------------------------




or parameters, may be determined in accordance with or pursuant to the Company
Order referred to in Section 2.03.


(f)The Securities shall be subordinated in right of payment to the Company
Senior Indebtedness as provided in Article 13.


(g)The Subsidiary Guarantee, if any, with respect to the Securities shall be
subordinated in the right of payment to the Subsidiary Guarantor Senior
Indebtedness as provided in Article 14.


Section 2.02. Denominations. The Securities of each series shall be issuable in
registered form without coupons in such denominations as shall be specified as
contemplated by Section 2.01. In the absence of any such provisions with respect
to the Securities of any series, the Securities of such series shall be issuable
in denominations of $2,000 and integral multiples of $1,000 in excess thereof.


Section 2.03. Execution, Authentication, Delivery and Dating. (a) The Securities
shall be executed on behalf of the Company by any Officer and attested by its
Secretary or one of its Assistant Secretaries. The signature of any of these
Officers on the Securities may be manual or facsimile. It shall not be necessary
for the Securities of any series to be endorsed or executed by any Subsidiary
Guarantor and such Securities shall nevertheless be entitled to the benefits of
Article 12 hereof unless otherwise expressly determined pursuant to Section
2.01(b)(xvii).


(b)    Securities bearing the manual or facsimile signatures of individuals who
were at any time the proper Officers of the Company shall bind the Company,
notwithstanding that such individuals or any of them have ceased to hold such
offices prior to the authentication and delivery of such Securities or did not
hold such offices at the date of such Securities.


(c)    At any time and from time to time after the execution and delivery of
this Indenture, the Company may deliver Securities of any series executed on
behalf of the Company pursuant to clause ý(a) above to the Trustee for
authentication, together with a Company Order for the authentication and
delivery of such Securities, and the Trustee in accordance with such Company
Order shall authenticate and deliver such Securities; provided, that, with
respect to Securities of a series constituting a medium term note program, the
Trustee shall authenticate and deliver Securities of such series for original
issue from time to time in the aggregate principal amount established for such
series pursuant to such procedures acceptable to the Trustee and to such
recipients as may be specified from time to time by a Company Order. The amount,
maturity dates, original issue dates, whether the Securities are to be issued as
one or more Global Securities or certificated securities, interest rates and any
other terms of the Securities of such series shall be determined by or pursuant
to such Company Order and procedures.


(d)    The Trustee's certificates of authentication shall be in substantially
the following form:



14

--------------------------------------------------------------------------------




This is one of the Securities of the series designated therein referred to in
the within-mentioned Indenture.
Dated:
U.S. BANK NATIONAL ASSOCIATION,
as Trustee
By:
 
 
Name:
 
Authorized Signatory





(e)    If the form or terms of the Securities of the series have been
established in or pursuant to one or more Board Resolutions as permitted by
Section 2.01, in authenticating such Securities, and accepting the additional
responsibilities under this Indenture in relation to such Securities, the
Trustee shall receive, and (subject to Section 8.01) shall be fully protected in
relying upon, an Opinion of Counsel stating,


(i)if the form of any of such Securities has been established by or pursuant to
Board Resolution as permitted by Section 2.01, that such form has been
established in conformity with the provisions of this Indenture;


(ii)if the terms of any of such Securities have been established by or pursuant
to Board Resolution as permitted by Section 2.01, that such terms have been
established in conformity with the provisions of this Indenture; and


(iii)that such Securities, when authenticated and delivered by the Trustee and
issued by the Company in the manner and subject to any conditions specified in
such Opinion of Counsel, will constitute valid and legally binding obligations
of the Company, enforceable in accordance with their respective terms, subject
to bankruptcy, insolvency, reorganization and other laws of general
applicability relating to or affecting the enforcement of creditors' rights and
to general equity principles.


(f)    Notwithstanding that such form or terms have been so established, the
Trustee shall not be required to authenticate such Securities if the issue of
such Securities pursuant to this Indenture would adversely affect the Trustee's
own rights, duties or immunities under the Securities and this Indenture or
otherwise in a manner which is not reasonably acceptable to the Trustee.


(g)    With respect to Securities of a series constituting a medium term note
program, if the form and general terms of the Securities of such series have
been established by or pursuant to one or more Board Resolutions or by an
indenture supplemental hereto, as permitted by Section 2.01 in authenticating
such Securities, and accepting the additional responsibilities under this
Indenture in relation to such Securities, the Trustee shall receive, and
(subject to Section 8.01) shall be fully protected in relying upon, in addition
to the foregoing documents and Opinion of Counsel, or in lieu of clause ý(e)
above, an Opinion of Counsel stating that the Securities have been duly
authorized by the Company and, when duly executed by the Company and completed
and authenticated by the Trustee in accordance with this Indenture and issued,
delivered and paid for in accordance with any applicable distribution agreement,
will have been duly issued under this Indenture and will constitute valid and
binding obligations of the Company, enforceable in accordance with their
respective terms, subject to bankruptcy, insolvency, reorganization and other
laws of general applicability relating to or affecting the enforcement of
creditors' rights and to general equity principles.

15

--------------------------------------------------------------------------------






(h)    Each Security shall be dated the date of its authentication.


(i)    No Security shall be entitled to any benefit under this Indenture or be
valid or obligatory for any purpose unless there appears on such Security a
certificate of authentication substantially in the form provided for herein
executed by the Trustee by manual signature, and such certificate upon any
Security shall be conclusive evidence, and the only evidence, that such Security
has been duly authenticated and delivered hereunder and is entitled to the
benefits of this Indenture. Notwithstanding the foregoing, if any Security shall
have been authenticated and delivered hereunder but never issued and sold by the
Company, and the Company shall deliver such Security to the Trustee for
cancellation as provided in Section 2.09 together with a written statement
(which need not comply with Section 1.02 and need not be accompanied by an
Opinion of Counsel) stating that such Security has never been issued and sold by
the Company, for all purposes of this Indenture such Security shall be deemed
never to have been authenticated and delivered hereunder and shall never be
entitled to the benefits of this Indenture.


Section 2.04. Temporary Securities. (a) Pending the preparation of definitive
Securities of any series, the Company may execute, and upon Company Order from
the Company, the Trustee shall authenticate and deliver, temporary Securities
which are printed, lithographed, typewritten, mimeographed or otherwise
produced, in any authorized denomination, substantially of the tenor of the
definitive Securities in lieu of which they are issued, with such appropriate
insertions, omissions, substitutions and other variations as the Officers
executing such Securities may determine, as evidenced by their execution of such
Securities.


(b)    If temporary Securities of any series are issued, the Company will cause
definitive Securities of that series to be prepared without unreasonable delay.
After the preparation of definitive Securities of such series, the temporary
Securities of such series shall be exchangeable for definitive Securities of
such series upon surrender of the temporary Securities of such series at the
office or agency of the Company in a Place of Payment for that series, without
charge to the Holder. Upon surrender for cancellation of any one or more
temporary Securities of any series, the Company shall execute and the Trustee
shall authenticate and deliver in exchange therefor a like principal amount of
definitive Securities of the same series and of like tenor, of authorized
denominations. Until so exchanged the temporary Securities of any series shall
in all respects be entitled to the same benefits under this Indenture as
definitive Securities of such series.


Section 2.05. Registration; Registration of Transfer and Exchange. (a) The
Company shall cause to be kept at the Corporate Trust Office of the Trustee a
register (the register maintained in such office and in any other office or
agency of the Company in a Place of Payment being herein sometimes collectively
referred to as the “Security Register”) in which, subject to such reasonable
regulations as it may prescribe, the Company shall provide for the registration
of Securities and of transfers of Securities. The Trustee is hereby appointed
“Security Registrar” for the purpose of registering Securities and transfers of
Securities as herein provided.


(b)    Upon surrender for registration of transfer of any Security of any series
at an office or agency of the Company in a Place of Payment designated by the
Company pursuant to Section 5.02 for that series, the Company shall execute, and
the Trustee shall authenticate and deliver, in the name of the designated
transferee or transferees, one or more new Securities of the same series, of any
authorized denominations and of a like aggregate principal amount and tenor.


(c)    At the option of the Holder, Securities of any series may be exchanged
for other Securities of the same series of any authorized denominations and of a
like aggregate principal amount and tenor, upon surrender of the Securities to
be exchanged at such office or agency. Whenever any Securities are so
surrendered

16

--------------------------------------------------------------------------------




for exchange, the Company shall execute, and the Trustee shall authenticate and
deliver, the Securities which the Holder making the exchange is entitled to
receive.


(d)    All Securities issued upon any registration of transfer or exchange of
Securities shall be the valid obligations of the Company, evidencing the same
debt, and entitled to the same benefits under this Indenture, as the Securities
surrendered upon such registration of transfer or exchange.


(e)    Every Security presented or surrendered for registration of transfer or
for exchange shall (if so required by the Company or the Trustee) be duly
endorsed, or be accompanied by a written instrument of transfer, in form
satisfactory to the Company and the Security Registrar, duly executed by the
Holder thereof or his attorney duly authorized in writing.


(f)    No service charge shall be made for any registration of transfer or for
exchange of Securities, but the Company or the Trustee may require payment of a
sum sufficient to cover any tax or other governmental charge that may be imposed
in connection with any registration of transfer or exchange of Securities, other
than exchanges pursuant to Section 2.04, ý2.05(h), ý3.07 or ý10.06 not involving
any transfer.


(g)    Neither the Company nor the Trustee shall be required (i) to issue,
register the transfer of or exchange Securities of any series during a period
beginning at the opening of business 15 days before the day of the mailing of a
notice of redemption of Securities of that series selected for redemption under
Section 3.03 and ending at the close of business on the day of such mailing, or
(ii) to register the transfer of or exchange any Security so selected for
redemption or purchase in whole or in part, except, in the case of a partial
redemption or purchase, that portion of any security not being redeemed or
purchased.


(h)    Notwithstanding the foregoing, any Global Security shall be exchangeable
pursuant to the applicable supplemental indenture applicable to that Security.


(i)    Notwithstanding any other provision in this Indenture, but subject to
exchanges under clause ý(h) above, a Global Security may not be transferred
except as a whole by the Depository with respect to such Global Security to a
nominee of such Depository or by a nominee of such Depository to such Depository
or another nominee of such Depository.


Section 2.06. Mutilated, Destroyed, Lost and Stolen Securities. (a) If any
mutilated Security is surrendered to the Trustee, the Company shall execute and
the Trustee shall authenticate and deliver in exchange therefor a new Security
of the same series and of like tenor and principal amount, and bearing a number
not contemporaneously outstanding.


(b)    If there shall be delivered to the Company and the Trustee (i) evidence
to their satisfaction of the destruction, loss or theft of any Security and (ii)
such security or indemnity as may be required by them to save each of them and
any agent of any of them harmless, then, in the absence of notice to the Company
or the Trustee that such Security has been acquired by a bona fide purchaser,
the Company shall execute and upon its request the Trustee shall authenticate
and deliver, in lieu of any such destroyed, lost or stolen Security, a new
Security of the same series and of like tenor and principal amount, and bearing
a number not contemporaneously outstanding.
(c)    In case any such mutilated, destroyed, lost or stolen Security has become
or is about to become due and payable, the Company in its discretion may,
instead of issuing a new Security, pay such Security.


(d)    Upon the issuance of any new Security under this Section, no service
charge shall be imposed, but the Company or the Trustee may require the payment
of a sum sufficient to cover any tax or other

17

--------------------------------------------------------------------------------




governmental charge that may be imposed in relation thereto and any other
expenses (including the fees and expenses of the Trustee and its counsel)
connected therewith.


(e)    Every new Security of any series issued pursuant to this Section in lieu
of any destroyed, lost or stolen Security shall constitute an original
additional contractual obligation of the Company, whether or not the destroyed,
lost or stolen Security shall be at any time enforceable by anyone, and shall be
entitled to all the benefits of this Indenture equally and proportionately with
any and all other Securities of that series duly issued hereunder.


(f)    The provisions of this Section are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Securities.


Section 2.07. Payment of Interest; Interest Rights Preserved. (a) Unless
otherwise provided as contemplated by Section 2.01 with respect to any series of
Securities, interest on any Security which is payable, and is punctually paid or
duly provided for, on any Interest Payment Date shall be paid to the Person in
whose name that Security (or one or more Predecessor Securities) is registered
at the close of business on the Regular Record Date for such interest.


(b)    The principal of, and premium, if any, and interest due on the Securities
shall be paid in such coin or currency of the United States of America as at the
time of payment is legal tender for payment of public and private debts.
Payments of interest (including interest on any Interest Payment Date) will be
made, subject to such surrender where applicable and subject, in the case of a
Global Security, to the Trustee's arrangements with the Depositary, at the
option of the Company, (i) by check mailed to the address of the Person entitled
thereto as such address shall appear in the Security Register or (ii) by wire
transfer at such place and to such account at a banking institution in the
United States of America as may be designated in writing to the Trustee at least
15 days prior to the date for payment by the Person entitled thereto.


(c)    Any interest on any Security of any series which is payable, but is not
punctually paid or duly provided for, when due (herein called “Defaulted
Interest”) shall forthwith cease to be payable to the Holder entitled to such
interest by virtue of having been such Holder, and such Defaulted Interest may
be paid by the Company, at its election in each case, as provided in clause ý(i)
or ý(ii) below:


(i)    The Company may elect to make payment of any Defaulted Interest to the
Persons in whose names the Securities of such series (or their respective
Predecessor Securities) are registered at the close of business on a Special
Record Date (as defined below) for the payment of such Defaulted Interest, which
shall be fixed in the following manner. The Company shall notify the Trustee in
writing of the amount of Defaulted Interest proposed to be paid on each Security
of such series and the date of the proposed payment, and at the same time the
Company shall deposit with the Trustee an amount of money equal to the aggregate
amount proposed to be paid in respect of such Defaulted Interest or shall make
arrangements satisfactory to the Trustee for such deposit prior to the date of
the proposed payment, such money when deposited to be held in trust for the
benefit of the Persons entitled to such Defaulted Interest as in this clause
provided. Thereupon the Trustee shall fix a special record date (the “Special
Record Date”) for the payment of such Defaulted Interest which shall be not more
than 15 days and not less than 10 days prior to the date of the proposed payment
and not less than 10 days after the receipt by the Trustee of the notice of the
proposed payment. The Trustee shall promptly notify the Company of such Special
Record Date and, in the name and at the expense of the Company, shall cause
notice of the proposed payment of such Defaulted Interest and the Special Record
Date therefor to be mailed, first-class postage prepaid, to each Holder of
Securities of such series at his address as it appears in the Security Register,
not less than 10 days prior to such Special Record Date. Notice of the proposed

18

--------------------------------------------------------------------------------




payment of such Defaulted Interest and the Special Record Date therefor having
been so mailed, such Defaulted Interest shall be paid to the Persons in whose
names the Securities of such series (or their respective Predecessor Securities)
are registered at the close of business on such Special Record Date and shall no
longer be payable pursuant to the following clause (ii).


(ii)    The Company may elect to make payment of any Defaulted Interest on the
Securities of any series in any other lawful manner not inconsistent with the
requirements of any securities exchange on which such Securities may be listed,
and upon such notice as may be required by such exchange, if, after notice given
by the Company to the Trustee of the proposed payment pursuant to this clause,
such manner of payment shall be deemed practicable by the Trustee.


(d)    Subject to the foregoing provisions of this Section, each Security
delivered under this Indenture, upon registration of transfer of or in exchange
for or in lieu of any other Security, shall carry the rights to interest accrued
and unpaid, and interest to accrue, which were carried by such other Security.


Section 2.08. Persons Deemed Owners. Prior to due presentment of a Security for
registration of transfer, the Company, the Trustee and any agent of the Company
or the Trustee, including a Paying Agent, may treat the Person in whose name
such Security is registered as the owner of such Security for the purpose of
receiving payment of principal of (and premium, if any) and (subject to Section
2.07) interest on such Security and for all other purposes whatsoever, whether
or not such Security be overdue, and neither the Company, the Trustee nor any
agent of the Company or the Trustee, including a Paying Agent, shall be affected
by notice to the contrary.


Section 2.09. Cancellation. The Company shall cause all Securities surrendered
for payment, redemption, registration of transfer or exchange or for credit
against any sinking fund payment shall, if surrendered to any Person other than
the Trustee (including any of the Company's agents, subsidiaries or affiliates),
to be delivered to the Trustee and shall be promptly canceled by it. The Company
may at any time deliver to the Trustee for cancellation any Securities
previously authenticated and delivered hereunder which the Company may have
acquired in any manner whatsoever, and may deliver to the Trustee (or to any
other Person for delivery to the Trustee) for cancellation any Securities
previously authenticated hereunder which the Company has not issued and sold and
all Securities so delivered shall be promptly canceled by the Trustee. No
Securities shall be authenticated in lieu of or in exchange for any Securities
canceled as provided in this Section, except as expressly permitted by this
Indenture. All canceled Securities held by the Trustee shall be disposed of as
directed by a Company Order from the Company.


Section 2.10. Computation of Interest. Except as otherwise specified as
contemplated by Section 2.01 for Securities of any series, interest on the
Securities of each series shall be computed on the basis of a 360-day year of
twelve 30-day months.


Section 2.11. CUSIP Numbers. The Company in issuing the Securities may use
“CUSIP” numbers (if then generally in use), and, if so, the Trustee shall use
“CUSIP” numbers in notices of redemption as a convenience to Holders; provided
that any such notice may state that no representation is made as to the
correctness of such numbers either as printed on the Securities or as contained
in any notice of a redemption and that reliance may be placed only on the other
identification numbers printed on the Securities, and any such redemption shall
not be affected by any defect in or omission of such numbers. The Company will
promptly notify the Trustee in writing of any change in the “CUSIP” numbers.



19

--------------------------------------------------------------------------------




ARTICLE 3
REDEMPTION OF SECURITIES


Section 3.01. Applicability of Article. Securities of any series which are
redeemable before their Stated Maturity shall be redeemable in accordance with
their terms and (except as otherwise specified as contemplated by Section 2.01
for Securities of any series) in accordance with this Article.


Section 3.02. Election to Redeem; Notice to Trustee. The election of the Company
to redeem any Securities shall be evidenced by a Board Resolution. In case of
any redemption at the election of the Company of less than all the Securities of
like tenor of any series, the Company shall, at least 45 days prior to the
Redemption Date fixed by the Company (unless a shorter notice shall be
satisfactory to the Trustee), notify the Trustee of such Redemption Date and of
the principal amount of Securities of such series to be redeemed. Any such
notice may be cancelled at any time prior to notice of such redemption being
mailed to any Holder and shall thereby be void and of no effect. In the case of
any redemption of Securities prior to the expiration of any restriction on such
redemption provided in the terms of such Securities or elsewhere in this
Indenture, the Company shall furnish the Trustee with an Officers' Certificate
evidencing compliance with such restriction.


Section 3.03. Selection by Trustee of Securities to be Redeemed. (a) If less
than all the Securities of like tenor of any series are to be redeemed, the
particular securities to be redeemed shall be selected by the Trustee from the
Outstanding Securities of like tenor of such series not previously called for
redemption, by lot or any other such method as the Trustee shall deem fair and
appropriate and which may provide for the selection for redemption of portions
(equal to the minimum authorized denomination for Securities of that series or
any integral multiple thereof) of the principal amount of such Securities of a
denomination larger than the minimum authorized denomination for such
Securities.


(b)    The Trustee shall promptly notify the Company in writing of the
Securities selected for redemption and, in the case of any Securities selected
for partial redemption, the principal amount thereof to be redeemed.


(c)    For all purposes of this Indenture, unless the context otherwise
requires, all provisions relating to the redemption of Securities shall relate,
in the case of any Securities redeemed or to be redeemed only in part, to the
portion of the principal amount of such Securities which has been or is to be
redeemed.


Section 3.04. Notice of Redemption. (a) Unless otherwise indicated for a
particular series of Securities by Board Resolution, a supplemental indenture
hereto or an Officers' Certificate, notice of redemption shall be given by
first-class mail, postage prepaid, mailed not less than 30 nor more than 90 days
prior to the Redemption Date, to each Holder of Securities to be redeemed, at
such Holder's address appearing in the Security Register.


Such notice of redemption shall state:
(i)    the Redemption Date,


(ii)    the Redemption Price, including the portion thereof representing any
accrued interest and additional interest, if any,


(iii)    if less than all the Outstanding Securities of like tenor of any series
are to be redeemed, the identification (and, in the case of partial redemption,
the principal amounts) of the particular Securities to be redeemed,

20

--------------------------------------------------------------------------------






(iv)    in case any Security is to be redeemed in part only, the notice which
relates to such Security shall state that on and after the Redemption Date, upon
surrender of such Security, the Holder of such Security will receive, without
charge, a new Security or Securities of authorized denominations for the
principal amount thereof remaining unredeemed,


(v)    that on the Redemption Date the Redemption Price will become due and
payable upon each such Security to be redeemed and, if applicable, that interest
thereon will cease to accrue on and after such date,


(vi)    the CUSIP number and/or similar numbers of such Securities, if any (or
any other numbers used by a Depository to identify such Securities),


(vii)    the place or places where such Securities are to be surrendered for
payment of the Redemption Price, and


(viii)    that the redemption is for a sinking fund, if such is the case.'


(b)    Any such notice of redemption of Securities to be redeemed at the
election of the Company shall be given by the Company or, at the Company's
request, by the Trustee in the name and at the expense of the Company.


Section 3.05. Deposit of Redemption Price. At least one Business Day prior to
any Redemption Date, the Company shall deposit with the Trustee or with a Paying
Agent (or, if the Company is acting as its own Paying Agent, the Company shall
segregate and hold in trust as provided in Section 5.03) an amount of money
sufficient to pay the Redemption Price of, and (except if the Redemption Date
shall be an Interest Payment Date) accrued interest on, all the Securities which
are to be redeemed on that date.


Section 3.06. Securities Payable on Redemption Date. (a) Notice of redemption
having been given as aforesaid, the Securities so to be redeemed shall, on the
Redemption Date, become due and payable at the Redemption Price therein
specified and, from and after such date (unless the Company shall default in the
payment of the Redemption Price and accrued interest) such Securities shall
cease to bear interest. Upon surrender of any such Security for redemption in
accordance with such notice, such Security shall be paid by the Company at the
Redemption Price, together with accrued interest to the Redemption Date;
provided, however, that installments of interest whose Stated Maturity is on or
prior to the Redemption Date shall be payable to the Holders of such Securities,
or one or more Predecessor Securities, registered as such at the close of
business on the relevant Record Dates according to their terms and the
provisions of Section 2.07.


(b)    If any Security called for redemption shall not be so paid upon surrender
thereof for redemption, the principal (and premium, if any) shall, until paid,
bear interest from the Redemption Date at the rate prescribed therefor in the
Security.


Section 3.07. Securities Redeemed in Part. Any Security which is to be redeemed
only in part shall be surrendered at a Place of Payment therefor (with, if the
Company or the Trustee so requires, due endorsement by, or a written instrument
of transfer in form satisfactory to the Company and the Trustee duly executed
by, the Holder thereof or such Holder's attorney duly authorized in writing).
The Company shall execute, and the Trustee shall authenticate and deliver to the
Holder of such Security without service charge, a new Security or Securities of
the same series and of like tenor, of any authorized denomination as requested
by such Holder,

21

--------------------------------------------------------------------------------




in aggregate principal amount equal to and in exchange for the unredeemed
portion of the principal of the Security so surrendered.


ARTICLE 4
SINKING FUNDS


Section 4.01. Applicability of Article. (a) The provisions of this Article shall
be applicable to any sinking fund for the retirement of Securities of a series
permitted by the applicable supplemental indenture except as otherwise specified
in accordance with Section 2.01 for Securities of such series.


(b)    The minimum amount of any sinking fund payment provided for by the terms
of Securities of any series is herein referred to as a “mandatory sinking fund
payment,” and any payment in excess of such minimum amount provided for by the
terms of Securities of any series is herein referred to as an “optional sinking
fund payment.” If provided for by the terms of Securities of any series, the
cash amount of any sinking fund payment may be subject to reduction as provided
in Section 4.02. Each sinking fund payment shall be applied to the redemption of
Securities of any series as provided for by the terms of Securities of such
series.


Section 4.02. Satisfaction of Sinking Fund Payments with Securities. The Company
(x) may deliver Outstanding Securities of a series (other than any previously
called for redemption) and (y) may apply as a credit Securities of a series
which have been redeemed either at the election of the Company pursuant to the
terms of such Securities or through the application of permitted optional
sinking fund payments pursuant to the terms of such Securities, in each case in
satisfaction of all or any part of any sinking fund payment with respect to the
Securities of such series required to be made pursuant to the terms of such
Securities as provided for by the terms of such series; provided that such
Securities have not been previously so credited. Such Securities shall be
received and credited for such purpose by the Trustee at the Redemption Price
specified in such Securities for redemption through operation of the sinking
fund and the amount of such sinking fund payment shall be reduced accordingly.


Section 4.03. Redemption of Securities for Sinking Fund. Not less than 60 days
prior to each sinking fund payment date for any series of Securities, the
Company will deliver to the Trustee an Officers' Certificate specifying the
amount of the next ensuing sinking fund payment for that series pursuant to the
terms of that series, the portion thereof, if any, which is to be satisfied by
payment of cash and the portion thereof, if any, which is to be satisfied by
delivering and crediting Securities of that series pursuant to Section 4.02 and
will also deliver to the Trustee any such Securities. Not less than 30 days
before each such sinking fund payment date the Trustee shall select the
Securities to be redeemed upon such sinking fund payment date in the manner
specified in Section 3.03 and cause notice of the redemption, prepared by the
Company, thereof to be given in the name of and at the expense of the Company in
the manner provided in Section 3.04. Such notice having been duly given, the
redemption of such Securities shall be made upon the terms and in the manner
stated in Sections 3.06 and 3.07.


ARTICLE 5
COVANENTS


Section 5.01. Payment of Principal, Premium and Interest. (a) The Company
covenants and agrees for the benefit of each series of Securities that it will
duly and punctually pay the principal of (and premium, if any) and interest on
the Securities of that series in accordance with the terms of the Securities and
this Indenture.



22

--------------------------------------------------------------------------------




(b)    An installment of principal or interest shall be considered paid on the
date it is due if the Trustee or Paying Agent holds on that date money
designated for and sufficient to pay such installment and is not prohibited from
paying such money to the Holders pursuant to the terms of this Indenture or
otherwise.


Section 5.02. Maintenance of Office or Agency. (a) The Company will maintain in
each Place of Payment for any series of Securities an office or agency where
Securities of that series may be presented or surrendered for payment, where
Securities of that series may be surrendered for registration of transfer or
exchange and where notices and demands to or upon the Company in respect of the
Securities of that series and this Indenture may be served. The Company will
give prompt written notice to the Trustee of the location, and any change in the
location, of such office or agency. If at any time the Company shall fail to
maintain any such required office or agency or shall fail to furnish the Trustee
with the address thereof, such presentations, surrenders, notices and demands
may be made or served at the Corporate Trust Office of the Trustee, and the
Company hereby appoints the Trustee as its agent to receive all such
presentations, surrenders, notices and demands.


(b)    The Company may also from time to time designate one or more other
offices or agencies where the Securities of one or more series may be presented
or surrendered for any or all such purposes and may from time to time rescind
such designations; provided, however, that no such designation or rescission
shall in any manner relieve the Company of its obligation to maintain an office
or agency in each Place of Payment for Securities of any series for such
purposes. The Company will give prompt written notice to the Trustee of any such
designation or rescission and of any change in the location of any such other
office or agency.


Section 5.03. Money for Securities Payments to be Held in Trust. (a) If the
Company shall at any time act as its own Paying Agent with respect to any series
of Securities, it will, on or before each due date of the principal of (and
premium, if any) or interest on any of the Securities of that series, segregate
and hold in trust for the benefit of the Persons entitled thereto a sum
sufficient to pay the principal (and premium, if any) or interest so becoming
due until such sums shall be paid to such Persons or otherwise disposed of as
herein provided and will promptly notify the Trustee of its failure so to act.
(b)    Whenever the Company shall have one or more Paying Agents for any series
of Securities, it will, prior to each due date of the principal of (and premium,
if any) or interest on any Securities of that series, deposit with a Paying
Agent a sum sufficient to pay the principal (and premium, if any) or interest so
becoming due, such sum to be held in trust for the benefit of the Persons
entitled to such principal, premium or interest, and (unless such Paying Agent
is the Trustee) the Company will promptly notify the Trustee of its action or
failure so to act.


(c)    The Company will cause each Paying Agent for any series of Securities
other than the Trustee or the Company to execute and deliver to the Trustee an
instrument in which such Paying Agent shall agree with the Trustee, subject to
the provisions of this Section, that such Paying Agent will:


(i)    hold all sums held by it for the payment of the principal of (and
premium, if any) or interest on Securities of that series in trust for the
benefit of the Persons entitled thereto until such sums shall be paid to such
Persons or otherwise disposed of as herein provided;


(ii)    give the Trustee notice of any default by the Company (or any other
obligor upon the Securities of that series) in the making of any payment of
principal (and premium, if any) or interest on the Securities of that series;
and


(iii)    at any time during the continuance of any such default, upon the
written request of the Trustee, forthwith pay to the Trustee all sums so held in
trust by such Paying Agent.

23

--------------------------------------------------------------------------------






(d)    The Company may at any time, for the purpose of obtaining the
satisfaction and discharge of this Indenture or for any other purpose, pay, or
by Company Order, direct any Paying Agent to pay, to the Trustee all sums held
in trust by the Company or such Paying Agent, such sums to be held by the
Trustee upon the same trusts as those upon which such sums were held by the
Company or such Paying Agent. Upon such payment by any Paying Agent to the
Trustee, such Paying Agent shall be released from all further liability with
respect to such money.


(e)    Any money deposited with the Trustee or any Paying Agent, or then held by
the Company in trust, for the payment of the principal of (and premium, if any)
or interest on any Security of any series, and remaining unclaimed for two years
after such principal (and premium, if any) or interest has become due and
payable shall be paid to the Company on Company Request or (if then held by the
Company) shall be discharged from such trust. Thereafter the Holder of such
Security shall, as an unsecured general creditor, look only to the Company for
payment thereof, and all liability of the Trustee or such Paying Agent with
respect to such trust money, and all liability of the Company as trustee
thereof, shall thereupon cease.


Section 5.04. Corporate Existence. Subject to Article 6, the Company will do or
cause to be done all things necessary to preserve and keep in full force and
effect its corporate existence, rights (charter and statutory) and franchises;
provided, however, that the Company shall not be required to preserve any such
right or franchise if the Company shall determine that the preservation thereof
is no longer desirable in the conduct of the business of the Company and that
the loss thereof is not disadvantageous in a material respect to the Holders.


Section 5.05. Statement by Officers as to Default. The Company will deliver to
the Trustee, within 120 days after the end of each fiscal year of the Company
ending after the date hereof, an Officers' Certificate stating whether or not to
the knowledge of the signers thereof the Company is in default in the
performance and observance of any of the terms, provisions and conditions of
this Indenture applicable to the Company and, if the Company shall be in
default, specifying all such defaults and the nature and status thereof of which
they may have knowledge.


5.06. Future Subsidiary Guarantees. The Company shall cause each Subsidiary
organized under the laws of the United States of America, any State thereof or
the District of Columbia that, on or after the date hereof, becomes a borrower
or guarantor under the Senior Unsecured Credit Facility, to execute and deliver
to the Trustee a supplemental indenture in the form of Exhibit A hereto pursuant
to which such Subsidiary shall become a Subsidiary Guarantor hereunder and shall
guarantee the Guaranteed Obligations in accordance with Article 12.


ARTICLE 6
CONSOLIDATION, MERGER, CONVEYANCE, TRANSER OR LEASE


Section 6.01. Company May Consolidate, Etc., Only on Certain Terms.


(a)    So long as Securities of any series are Outstanding, the Company shall
not (x) merge with or into or consolidate with another Person or (y) sell,
assign, transfer, lease or convey all or substantially all of its properties and
assets to, any Person other than, with respect to this clause (y), a direct or
indirect wholly owned Subsidiary of the Company; and no Person shall (xx) merge
with or into or consolidate with the Company or (yy) except for any direct or
indirect wholly owned Subsidiary of the Company, sell, assign, transfer, lease
or convey all or substantially all of its properties and assets to the Company,
unless:



24

--------------------------------------------------------------------------------




(i)    the Company is the surviving corporation or the Person formed by or
surviving such merger or consolidation or to which such sale, assignment,
transfer, lease or conveyance shall have been made (the “Successor”), if other
than the Company, is a corporation organized and validly existing under the laws
of the United States of America, any State thereof or the District of Columbia,
and shall expressly assume by an indenture supplemental hereto, executed and
delivered to the Trustee, in form reasonably satisfactory to the Trustee, all
the obligations of the Company under the Securities and this Indenture;


(ii)    immediately after giving effect to such transaction, no Event of Default
or event that after notice or lapse of time or both would become an Event of
Default, shall have occurred and be continuing; and


(iii)    the Company delivers to the Trustee an Officers' Certificate and an
Opinion of Counsel, each stating that such supplemental indenture required in
connection with a transaction pursuant to this Section 6.01 comply with this
Indenture.


For the avoidance of doubt, for purposes of this Section 6.01, a sale or other
disposition of ING USA Annuity and Life Insurance Company, Security Life of
Denver International Limited, their respective assets or any assets constituting
all or part of the Company's Closed Block Variable Annuity segment shall be
deemed not to constitute a sale or other disposition of all or substantially all
of the Company's properties and assets.
Section 6.02. Successor Substituted. Upon any consolidation by the Company with
or merger by the Company into any other corporation or any conveyance, transfer
or lease of the properties and assets of the Company substantially as an
entirety in accordance with this Section 6.02, the successor corporation formed
by such consolidation or into which the Company is merged or the Person to which
such conveyance, transfer or lease is made shall succeed to, and be substituted
for, and may exercise every right and power of, the Company under this Indenture
with the same effect as if such successor Person had been named as the Company
herein, and thereafter, except in the case of a lease, the predecessor Person
shall be relieved of all obligations and covenants under this Indenture and the
Securities.


ARTICLE 7
REMEDIES


Section 7.01. Events of Default. “Event of Default,” wherever used herein with
respect to Securities of any series, means any one of the following events
(whatever the reason for such Event of Default and whether it shall be
occasioned by the provisions of Article 13, or be voluntary or involuntary or be
effected by operation of law or pursuant to any judgment, decree or order of any
court or any order, rule or regulation of any administrative or governmental
body):


(a)    default in the payment of any interest upon any Security of that series
when it becomes due and payable, and continuance of such default for a period of
30 days; or


(b)    default in the payment of the principal of (or premium, if any, on) any
Security of that series when due regardless of whether such payment has become
due whether at maturity, upon redemption, because of acceleration or otherwise;
provided, however, that a valid extension of the maturity of such Securities in
accordance with the terms of any indenture supplemental hereto shall not
constitute a default in the payment of principal or premium, if any; or



25

--------------------------------------------------------------------------------




(c)    default in the performance, or breach, of any covenant or warranty of the
Company in this Indenture (other than a covenant or warranty a default in whose
performance or whose breach is elsewhere in this Section specifically dealt with
or which has expressly been included in this Indenture solely for the benefit of
a series of Securities other than the series in respect of which the Event of
Default is being determined), and continuance of such default or breach for a
period of 90 days after there has been given, by registered or certified mail,
to the Company by the Trustee or to the Company and the Trustee by the Holders
of at least 25% in principal amount of the Outstanding Securities of that series
a written notice specifying such default or breach and requiring it to be
remedied and stating that such notice is a “Notice of Default” hereunder; or


(d)    an event of default, as defined in any mortgage, indenture or instrument
under which there may be issued, or by which there may be secured or evidenced,
any Indebtedness for money borrowed of the Company or of any Subsidiary
Guarantor, whether such Indebtedness now exists or shall hereafter be created,
shall happen and shall result in a principal amount in excess of $100,000,000 of
Indebtedness becoming or being declared due and payable prior to the date on
which it would otherwise have become due and payable, and such acceleration
shall not have been rescinded or annulled, or such Indebtedness shall not have
been discharged, within a period of 15 days after there has been given, by
registered or certified United States mail, to the Company by the Trustee or to
the Company and the Trustee by the holders of at least 25% in aggregate
principal amount of the Outstanding Securities of that series a written notice
specifying such event of default and requiring the Company to cause such
acceleration to be rescinded or annulled or to cause such Indebtedness to be
discharged and stating that such notice is a “Notice of Default” hereunder; or


(e)    the entry by a court having jurisdiction in the premises of (i) a decree
or order for relief in respect of the Company or any Subsidiary Guarantor that
may be applicable to Securities of that series in an involuntary case or
proceeding under any applicable Federal or State bankruptcy, insolvency,
reorganization or other similar law or (ii) a decree or order adjudging the
Company or any Subsidiary Guarantor that may be applicable to Securities of that
series bankrupt or insolvent, or approving as properly filed a petition seeking
reorganization, arrangement, adjustment or composition of or in respect of the
Company under any applicable Federal or State law, or appointing a custodian,
receiver, liquidator, assignee, trustee, sequestrator or other similar official
of the Company or Subsidiary Guarantor, if applicable, or of any substantial
part of its property, or ordering the winding up or liquidation of its affairs,
and the continuance of any such decree or order for relief or any such other
decree or order unstayed and in effect for a period of 90 consecutive days; or


(f)    the commencement by the Company or any Subsidiary Guarantor that may be
applicable to Securities of that series of a voluntary case or proceeding under
any applicable Federal or State bankruptcy, insolvency, reorganization or other
similar law or of any other case or proceeding to be adjudicated a bankrupt or
insolvent, or the consent by it to the entry of a decree or order for relief in
respect of the Company or any Subsidiary Guarantor that may be applicable to
Securities of that series in an involuntary case or proceeding under any
applicable Federal or State bankruptcy, insolvency, reorganization or other
similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against it, or the filing by it of a petition or answer or consent
seeking reorganization or relief under any applicable Federal or State law, or
the consent by it to the filing of such petition or to the appointment of or
taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator or similar official of the Company or Subsidiary Guarantor, if
applicable, of that series or of any substantial part of its property, or the
making by the Company or any Subsidiary Guarantor that may be applicable to
Securities of that series of an assignment for the benefit of creditors, or the
admission by the Company or any Subsidiary Guarantor that may be applicable to
Securities of that

26

--------------------------------------------------------------------------------




series in writing of its inability to pay its debts generally as they become
due, or the taking of corporate action by the Company or any Subsidiary
Guarantor that may be applicable to Securities of that series in furtherance of
any such action; or


(g)    any other Event of Default provided with respect to Securities of that
series.


Subject to the provisions of Section 8.01, the Trustee shall not be deemed to
have knowledge of an Event of Default hereunder (except for those described in
paragraphs (a) through (c) above) unless a Responsible Officer of the Trustee
has received written notice thereof
Section 7.02. Acceleration of Maturity; Rescission and Annulment. (a) If an
Event of Default with respect to Securities of any series at the time
Outstanding (other than an Event of Default specified in clause ý(e) or ý(f) of
Section 7.01) occurs and is continuing, then and in every such case the Trustee
or the Holders of not less than 25% in principal amount of the Outstanding
Securities of that series may declare the principal amount (or, if any of the
Securities of that series are Original Issue Discount Securities, such portion
of the principal amount of such Securities as may be specified in the terms
thereof) of all of the Securities of that series to be due and payable
immediately, by a notice in writing to the Company (and to the Trustee if given
by Holders), and upon any such declaration such principal amount (or specified
amount) shall become immediately due and payable. If an Event of Default
specified in clause ý(e) or ý(f) of Section 7.01 occurs, the principal amount
(or, if any of the Securities of that series are Original Issue Discount
Securities, such portion of the principal amount of such Securities as may be
specified in the terms thereof) of all of the Outstanding Securities of that
series shall be immediately due and payable without any declaration or other act
on the part of the Trustee or any Holder of any Security of that series.
(b)    At any time after such a declaration of acceleration with respect to
Securities of any series has been made and before a judgment or decree for
payment of the money due has been obtained by the Trustee as hereinafter in this
Article provided, the Holders of a majority in principal amount of the
Outstanding Securities of that series, by written notice to the Company and the
Trustee, may rescind and annul such declaration and its consequences if:


(i)    the Company has paid or deposited with the Trustee a sum sufficient to
pay:


(A)all overdue interest on all Securities of that series,


(B)the principal of (and premium, if any, on) any Securities of that series
which have become due otherwise than by such declaration of acceleration and
interest thereon at the rate or rates prescribed therefor in such Securities,


(C)to the extent that payment of such interest is lawful, interest upon overdue
principal (and premium, if any) and overdue interest at the rate or rates
prescribed therefor in such Securities, and


(D)all sums paid or advanced by the Trustee hereunder and the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel;
and
(ii)    all Events of Default with respect to Securities of that series, other
than the non-payment of the principal of Securities of that series which have
become due solely by such declaration of acceleration, have been cured or waived
as provided in Section 7.13.

27

--------------------------------------------------------------------------------






(c)    No such rescission shall affect any subsequent default or impair any
right consequent thereon.


(d)    Upon receipt by the Trustee of any declaration of acceleration, or
rescission and annulment thereof, with respect to Securities of a series all or
part of which is represented by a Global Security, the record date for
determining Holders of Outstanding Securities of such series entitled to join in
such declaration of acceleration, or rescission and annulment, as the case may
be, shall be the day the Trustee receives such declaration of acceleration, or
rescission and annulment, as the case may be, or, if such receipt occurs after
the close of business or on a day that is not a Business Day, the next
succeeding Business Day. The Holders on such record date, or their duly
designated proxies, and only such Persons, shall be entitled to join in such
declaration of acceleration, or rescission and annulment, as the case may be,
whether or not such Holders remain Holders after such record date; provided,
that unless such declaration of acceleration, or rescission and annulment, as
the case may be, shall have become effective by virtue of the requisite
percentage having been obtained prior to the day which is 90 days after such
record date, such declaration of acceleration, or rescission and annulment, as
the case may be, shall automatically and without further action by any Holder be
canceled and of no further effect. The Trustee may conclusively rely on any
representation by the Holders delivering such declaration of acceleration, or
rescission and annulment, as the case may be, that such Holders constitute the
requisite percentage to deliver such declaration. Nothing in this paragraph
shall prevent a Holder, or a proxy of a Holder, from giving, after expiration of
such 90-day period, a new declaration of acceleration, or rescission or
annulment thereof, as the case may be, that is identical to a declaration of
acceleration, or rescission or annulment thereof, which has been canceled
pursuant to the provision to the preceding sentence, in which event a new record
date shall be established pursuant to the provision of this Section 7.02.
Section 7.03. Collection of Indebtedness and Suits for Enforcement by Trustee.
(a) The Company covenants that if:


(i)    default is made in the payment of any interest on any Security when such
interest becomes due and payable and such default continues for a period of 30
days; or


(ii)    default is made in the payment of the principal of (or premium, if any,
on) any Security at the Maturity thereof; or


(iii)    default is made in the deposit of any sinking fund payment, when and as
due by the terms of a Security;


the Company will, upon demand of the Trustee, pay to it, for the benefit of the
Holders of such Securities, the whole amount then due and payable on such
Securities for principal (and premium, if any) and interest and, to the extent
that payment of such interest shall be legally enforceable, interest on any
overdue principal (and premium, if any) and on any overdue interest, at the rate
or rates prescribed therefor in such Securities, and, in addition thereto, such
further amount as shall be sufficient to cover the costs and expenses of
collection, including the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel.
(b)    If the Company fails to pay such amounts forthwith upon such demand, the
Trustee, in its own name and as trustee of an express trust, may institute a
judicial proceeding for the collection of the sums so due and unpaid, may
prosecute such proceeding to judgment or final decree, and may enforce the same
against the Company or any other obligor upon such Securities and collect the
moneys adjudged or decreed to be payable in the manner provided by law out of
the property of the Company or any other obligor upon such Securities, wherever
situated.



28

--------------------------------------------------------------------------------




(c)    If an Event of Default with respect to Securities of any series occurs
and is continuing, the Trustee may in its discretion proceed to protect and
enforce its rights and the rights of the Holders of Securities of such series by
such appropriate judicial proceedings as the Trustee shall deem most effectual
to protect and enforce any such rights, whether for the specific enforcement of
any covenant or agreement in this Indenture or in aid of the exercise of any
power granted herein, or to enforce any other proper remedy.


Section 7.04. Trustee May File Proofs of Claim. (a) In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
the Company or any other obligor upon the Securities or the property of the
Company or of such other obligor or their creditors, (irrespective of whether
the principal of the Securities shall then be due and payable as therein
expressed or by declaration or otherwise and irrespective of whether the Trustee
shall have made any demand on the Company for the payment of overdue principal
(and premium, if any) or interest) the Trustee shall be entitled and empowered,
by intervention in such proceeding or otherwise:


(i)    to file and prove a claim for the whole amount of principal (and premium,
if any) and interest owing and unpaid in respect of the Securities and to file
such other papers or documents as may be necessary or advisable in order to have
the claims of the Trustee (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel) and
of the Holders allowed in such judicial proceeding, and


(ii)    to collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute the same.


(b)    Any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Holder to make such payments to the Trustee and, in the event that the
Trustee shall consent to the making of such payments directly to the Holders, to
pay to the Trustee any amount due it for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel, and any other
amounts due the Trustee under Section 8.07.


(c)    Nothing herein contained shall be deemed to authorize the Trustee to
authorize, consent to, accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or composition affecting the Securities
or the rights of any Holder thereof or to authorize the Trustee to vote in
respect of the claim of any Holder in any such proceeding.


Section 7.05. Trustee May Enforce Claims Without Possession of Securities. All
rights of action and claims under this Indenture or the Securities may be
prosecuted and enforced by the Trustee without the possession of any of the
Securities or the production thereof in any proceeding relating thereto, and any
such proceeding instituted by the Trustee shall be brought in its own name as
trustee of an express trust, and any recovery of judgment shall, after provision
for the payment of the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel, be for the ratable benefit of
the Holders of the Securities in respect of which such judgment has been
recovered.


Section 7.06. Application of Money Collected. Any money collected by the Trustee
pursuant to this Article shall be applied in the following order, at the date or
dates fixed by the Trustee and, in case of the distribution of such money on
account of principal (or premium, if any) or interest, upon presentation of the
Securities and the notation thereon of the payment if only partially paid and
upon surrender thereof if fully paid:
FIRST: To the payment of all amounts due the Trustee under Section 8.07;

29

--------------------------------------------------------------------------------




SECOND: Subject to Article 13, to the payment of the amounts then due and unpaid
for principal of (and premium, if any) and interest on the Securities in respect
of which or for the benefit of which such money has been collected, ratably,
without preference or priority of any kind, according to the amounts due and
payable on such Securities for principal (and premium, if any) and interest,
respectively; and
THIRD: To the Company.
Section 7.07. Limitation on Suits. No Holder of any Security of any series shall
have any right to institute any proceeding, judicial or otherwise, with respect
to this Indenture, or for the appointment of a receiver or trustee, or for any
other remedy hereunder, unless:


(a)    such Holder has previously given written notice to the Trustee of a
continuing Event of Default with respect to the Securities of that series;


(b)    the Holders of not less than 25% in principal amount of the Outstanding
Securities of that series shall have made written request to the Trustee to
institute proceedings in respect of such Event of Default in its own name as
Trustee hereunder;


(c)    such Holder or Holders have offered to the Trustee indemnity reasonably
satisfactory to the Trustee against the costs, expenses and liabilities to be
incurred in compliance with such request; and


(d)    the Trustee for 60 days after its receipt of such notice, request and
offer of indemnity has failed to institute any such proceeding;


it being understood and intended that no one or more of such Holders shall have
any right in any manner whatever by virtue of any provision of this Indenture to
affect, disturb or prejudice the rights of any other of such Holders, or to
obtain or to seek to obtain priority or preference over any other of such
Holders or to enforce any right under this Indenture, except in the manner
herein provided and for the equal and ratable benefit of all of such Holders.
Section 7.08. Unconditional Right of Holders to Receive Principal, Premium and
Interest. Notwithstanding any other provision in this Indenture, the Holder of
any Security shall have the right, which is absolute and unconditional, to
receive payment of the principal of (and premium, if any) and (subject to
Section 2.07) interest on such Security when due and to institute suit for the
enforcement of any such payment, and such rights shall not be impaired without
the consent of such Holder.


Section 7.09. Restoration of Rights and Remedies. If the Trustee or any Holder
has instituted any proceeding to enforce any right or remedy under this
Indenture and such proceeding has been discontinued or abandoned for any reason,
or has been determined adversely to the Trustee or to such Holder, then and in
every such case, subject to any determination in such proceeding, the Company,
the Trustee and the Holders shall be restored severally and respectively to
their former positions hereunder and thereafter all rights and remedies of the
Trustee and the Holders shall continue as though no such proceeding had been
instituted.


Section 7.10. Rights and Remedies Cumulative. Except as otherwise provided with
respect to the replacement or payment of mutilated, destroyed, lost or stolen
Securities in Section 2.06, no right or remedy herein conferred upon or reserved
to the Trustee or to the Holders is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise.

30

--------------------------------------------------------------------------------




The assertion or employment of any right or remedy hereunder, or otherwise,
shall not prevent the concurrent assertion or employment of any other
appropriate right or remedy.


Section 7.11. Delay or Omission not Waiver. No delay or omission of the Trustee
or of any Holder of any Securities to exercise any right or remedy accruing upon
any Event of Default shall impair any such right or remedy or constitute a
waiver of any such Event of Default or an acquiescence therein. Every right and
remedy given by this Article or by law to the Trustee or to the Holders may be
exercised from time to time, and as often as may be deemed expedient, by the
Trustee or by the Holders, as the case may be.


Section 7.12. Control by Holders. (a) The Holders of a majority in principal
amount of the Outstanding Securities of any series shall have the right to
direct the time, method and place of conducting any proceeding for any remedy
available to the Trustee, or exercising any trust or power conferred on the
Trustee, with respect to the Securities of such series, provided that:


(i)    such direction shall not be in conflict with any rule of law or with this
Indenture, nor subject the Trustee to a material risk of personal liability in
respect of which the Trustee has not received reasonably satisfactory
indemnification, an


(ii)    the Trustee may take any other action deemed proper by the Trustee which
is not inconsistent with such direction.


(b)    Upon receipt by the Trustee of any such direction with respect to
Securities of a series all or part of which is represented by a Global Security,
the record date for determining Holders of outstanding Securities of such series
entitled to join in such direction shall be the day the Trustee receives such
direction, or, if such receipt occurs after the close of business or on a day
that is not a Business Day, the next succeeding Business Day. The Holders on
such record date, or their duly designated proxies, and only such Persons, shall
be entitled to join in such direction, whether or not such Holders remain
Holders after such record date; provided, that unless such majority in principal
amount shall have been obtained prior to the day which is 90 days after such
record date, such direction shall automatically and without further action by
any Holder be canceled and of no further effect. The Trustee may conclusively
rely on any representation by the Holders delivering such direction that such
Holders constitute the requisite percentage to deliver such direction. Nothing
in this paragraph shall prevent a Holder, or a proxy of a Holder, from giving,
after expiration of such 90-day period, a new direction identical to a direction
which has been canceled pursuant to the provisions to the preceding sentence, in
which event a new record date shall be established pursuant to the provisions of
this Section 7.12.


Section 7.13. Waiver of Past Defaults. (a) The Holders of not less than a
majority in principal amount of the Outstanding Securities of any series may on
behalf of the Holders of all the Securities of such series waive any past
default hereunder with respect to such series and its consequences, except a
default:


(i)    in the payment of the principal of (or premium, if any) or interest on
any Security of such series, or


(ii)    in respect of a covenant or provision hereof which under Article 10
cannot be modified or amended without the consent of the Holder of each
Outstanding Security of such series affected.


(b)    Upon any such waiver, such default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been cured, for every purpose
of this Indenture; but no such waiver shall extend to any subsequent or other
default or impair any right consequent thereon.



31

--------------------------------------------------------------------------------




Section 7.14. Undertaking for Costs. Each party to this Indenture agrees, and
each Holder of any Security by acceptance thereof shall be deemed to have
agreed, that any court may in its discretion require, in any suit for the
enforcement of any right or remedy under this Indenture, or in any suit against
the Trustee for any action taken, suffered or omitted by it as Trustee, the
filing by any party litigant in such suit of an undertaking to pay the costs of
such suit, and that such court may in its discretion assess reasonable costs,
including reasonable attorneys' fees, against any party litigant in such suit,
having due regard to the merits and good faith of the claims or defenses made by
such party litigant; but the provisions of this Section shall not apply to any
suit instituted by the Company, to any suit instituted by the Trustee, to any
suit instituted by any Holder, or group of Holders, holding in the aggregate
more than 10% in principal amount of the Outstanding Securities of any series,
or to any suit instituted by any Holder for the enforcement of the payment of
the principal of (or premium, if any) or interest on any Security on or after
the Stated Maturity or Maturities expressed in such Security (or, in the case of
redemption, on or after the Redemption Date).


Section 7.15. Waiver of Usury, Stay or Extension Laws. The Company covenants (to
the extent that it may lawfully do so) that it will not at any time insist upon,
or plead, or in any manner whatsoever claim or take the benefit or advantage of,
any usury, stay or extension law wherever enacted, now or at any time hereafter
in force, which may affect the covenants or the performance of this Indenture;
and the Company (to the extent that it may lawfully do so) hereby expressly
waives all benefit or advantage of any such law and covenants that it will not
hinder, delay or impede the execution of any power herein granted to the
Trustee, but will suffer and permit the execution of every such power as though
no such law had been enacted.


ARTICLE 8
THE TRUSTEE


Section 8.01. Certain Duties and Responsibilities. (a) Except during the
continuance of an Event of Default:


(i)    the Trustee undertakes to perform such duties and only such duties as are
specifically set forth in this Indenture, and no implied covenants or
obligations shall be read into this Indenture against the Trustee; and


(ii)    in the absence of bad faith on its part, the Trustee may conclusively
rely, as to the truth of the statements and the correctness of the opinions
expressed therein, upon certificates or opinions furnished to the Trustee and
conforming to the requirements of this Indenture; but in the case of any such
certificates or opinions which by any provision hereof are specifically required
to be furnished to the Trustee, the Trustee shall be under a duty to examine the
same to determine whether or not they conform to the requirements of this
Indenture (but need not confirm or investigate the accuracy of mathematical
calculations or other facts stated therein).


(b)    In case an Event of Default has occurred and is continuing, the Trustee
shall exercise such of the rights and powers vested in it by this Indenture, and
use the same degree of care and skill in their exercise, as a prudent person
would exercise or use in that situation in conducting such person's own affairs.


(c)    No provision of this Indenture shall be construed to relieve the Trustee
from liability for its own negligent action, its own negligent failure to act,
or its own willful misconduct, except that:


(i)    this subsection shall not be construed to limit the effect of subsection
(a) of this Section;



32

--------------------------------------------------------------------------------




(ii)    the Trustee shall not be liable for any error of judgment made in good
faith by a Responsible Officer, unless it shall be proved that the Trustee was
negligent in ascertaining the pertinent facts;


(iii)    the Trustee shall not be liable with respect to any action taken or
omitted to be taken by it in good faith in accordance with the direction,
determined as provided in Section 7.12, of the Holders of a majority in
principal amount of the Outstanding Securities of any series, relating to the
time, method and place of conducting any proceeding for any remedy available to
the Trustee, or exercising any trust or power conferred upon the Trustee, under
this Indenture with respect to the Securities of such series; and


(iv)    no provision of this Indenture shall require the Trustee to expend or
risk its own funds or otherwise incur any financial liability in the performance
of any of its duties hereunder, or in the exercise of any of its rights or
powers, if it shall have reasonable grounds for believing that repayment of such
funds or adequate indemnity against such risk or liability is not reasonably
assured to it.


(d)    Whether or not therein expressly so provided, every provision of this
Indenture relating to the conduct or affecting the liability of or affording
protection to the Trustee shall be subject to the provisions of this Section.


Section 8.02. Notice of Defaults. Within 90 days after the Trustee has gained
knowledge of an occurrence of any default hereunder with respect to the
Securities of any series (without regard to any grace period or notice
requirements), the Trustee shall transmit by mail to all Holders of Securities
of such series, as their names and addresses appear in the Security Register,
notice of such default hereunder known to the Trustee, unless such default shall
have been cured or waived; provided, however, that, except in the case of a
default in the payment of the principal of (or premium, if any) or interest on
any Security of such series or in the payment of any sinking fund installment
with respect to Securities of such series, the Trustee shall be protected in
withholding such notice if and so long as the board of directors, the executive
committee or a trust committee of directors or Responsible Officers of the
Trustee in good faith determines that the withholding of such notice is in the
interest of the Holders of Securities of such series. For the purpose of this
Section, the term “default” means any event which is, or after notice or lapse
of time or both would become, an Event of Default with respect to Securities of
such series.


Section 8.03.    Certain Rights of Trustee. Subject to the provisions of Section
8.01:


(a)    the Trustee may conclusively rely and shall be fully protected in acting
or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, bond,
debenture, note, other evidence of indebtedness or other document believed by it
to be genuine and to have been signed or presented by the proper party or
parties;


(b)    any request or direction of the Company mentioned herein shall be
sufficiently evidenced by a Company Request or Company Order, or as otherwise
expressly provided herein, and any resolution of the Board of Directors of the
Company may be sufficiently evidenced by a Board Resolution;


(c)    whenever in the administration of this Indenture the Trustee shall deem
it desirable that a matter be proved or established prior to taking, suffering
or omitting any action hereunder, the Trustee (unless other evidence be herein
specifically prescribed) may, in the absence of bad faith on its part, rely upon
an Officers' Certificate;



33

--------------------------------------------------------------------------------




(d)    the Trustee may consult with counsel of its selection and the advice of
such counsel or any Opinion of Counsel shall be full and complete authorization
and protection in respect of any action taken, suffered or omitted by it
hereunder in good faith and in reliance thereon;


(e)    the Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Indenture at the request or direction of any of the
Holders pursuant to this Indenture (including, without limitation, instituting,
conducting or defending any litigation), unless such Holders shall have offered
to the Trustee security or indemnity reasonably satisfactory to it against the
costs, expenses and liabilities which might be incurred by it in compliance with
such request or direction;


(f)    the Trustee shall not be bound to make any investigation into the facts
or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture,
note, other evidence of indebtedness or other document, but the Trustee, in its
discretion, may make such further inquiry or investigation into such facts or
matters as it may see fit, and, if the Trustee shall determine to make such
further inquiry or investigation, it shall be entitled to examine the books,
records and premises of the Company, personally or by agent or attorney;


(g)    the Trustee may execute any of the trusts or powers hereunder or perform
any duties hereunder either directly or by or through agents or attorneys and
the Trustee shall not be responsible for any misconduct or negligence on the
part of any agent or attorney appointed with due care by it hereunder;


(h)    the Trustee shall not be deemed to have notice of any default or Event of
Default unless a Responsible Officer of the Trustee has actual knowledge thereof
or unless written notice of any event which is in fact such a default is
received by the Trustee at the Corporate Trust Office of the Trustee, and such
notice references the Securities and this Indenture;


(i)    the rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and each agent, custodian and other Person employed to act hereunder;
and


(j)    the Trustee may request that the Company deliver a certificate setting
forth the names of individuals and/or titles of officers authorized at such time
to take specified actions pursuant to this Indenture, provided that the Trustee
reasonably believes that the last such certificate received from the Company or
currently on file is no longer accurate.


Section 8.04. Not Responsible for Recitals or Issuance of Securities. The
recitals contained herein and in the Securities, except the Trustee's
certificates of authentication, shall be taken as the statements of the Company,
and the Trustee or any Authenticating Agent assumes no responsibility for their
correctness. The Trustee makes no representations as to the validity or
sufficiency of this Indenture or of the Securities. The Trustee or any
Authenticating Agent shall not be accountable for the use or application by the
Company of Securities or the proceeds thereof.


Section 8.05. May Hold Securities. The Trustee, any Authenticating Agent, any
Paying Agent, any Security Registrar or any other agent of the Company or of the
Trustee, in its individual or any other capacity, may become the owner or
pledgee of Securities and, subject to Sections 8.08 and 8.13, may otherwise deal
with the Company with the same rights it would have if it were not Trustee,
Authenticating Agent, Paying Agent, Security Registrar or such other agent.



34

--------------------------------------------------------------------------------




Section 8.06. Money Held in Trust. Money held by the Trustee in trust hereunder
need not be segregated from other funds except to the extent required by law.
The Trustee shall be under no liability for interest on any money received by it
hereunder except as otherwise agreed with the Company.


Section 8.07. Compensation and Reimbursement. The Company agrees:


(a)    to pay to the Trustee from time to time such reasonable compensation for
its acceptance of this Indenture and for its services hereunder as Trustee,
Paying Agent, Security Registrar and in all other capacities in which it is
serving hereunder as the Company and the Trustee shall from time to time agree
in writing (which compensation shall not be limited by any provision of law in
regard to the compensation of a trustee of an express trust);


(b)    except as otherwise expressly provided herein, to reimburse the Trustee
upon its request for all reasonable out-of-pocket expenses, disbursements and
advances incurred or made by the Trustee in accordance with any provision of
this Indenture (including the reasonable compensation, expenses and
disbursements of its agents and counsel), except any such expense, disbursement
or advance as may be attributable to its negligence, bad faith or willful
misconduct; and


(c)    to indemnify the Trustee and its agents, directors, employees and
officers for, and to hold them harmless against, any loss, claim, damage,
liability or out-of-pocket expense (including the reasonable compensation,
expenses and disbursements of its agents and counsel) incurred without
negligence, bad faith or willful misconduct on its or their part, arising out of
or in connection with the acceptance or administration of the trust or trusts
hereunder, including the reasonable costs and out-of-pocket expenses of
defending itself against any claim or liability in connection with the exercise
or performance of any of the Trustee's powers or duties hereunder.


As security for the performance of the obligations of the Company under this
Section, the Trustee shall have a lien prior to the Securities upon all property
and funds held or collected by the Trustee in such capacity, except funds held
in trust for the payment of principal of, premium, if any, or interest, if any,
on particular Securities. If the Trustee incurs expenses or renders services
after the occurrence and during the continuance of an Event of Default, the
expenses and the compensation for the services will be intended to constitute
expenses of administration under Title 11 of the United States Bankruptcy Code
or any applicable Federal or State law for the relief of debtors. The provisions
of this Section 8.07 shall survive the resignation or removal of the Trustee and
the termination of this Indenture.
Section 8.08. Disqualification; Conflicting Interests. The Trustee shall comply
with the terms of section 310(b) of the Trust Indenture Act.


Section 8.09. Corporate Trustee Required; Eligibility. There shall at all times
be a Trustee hereunder which shall be a corporation organized and doing business
under the laws of the United States of America, any State thereof or the
District of Columbia, authorized under such laws to exercise corporate trust
powers, having a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by Federal or State authority. If such
corporation publishes reports of condition at least annually, pursuant to law or
to the requirements of such supervising or examining authority, then for the
purposes of this Section, the combined capital and surplus of such corporation
shall be deemed to be its combined capital and surplus as set forth in its most
recent report of condition so published. If at any time the Trustee shall cease
to be eligible in accordance with the provisions of this Section, it shall
resign immediately in the manner and with the effect hereinafter specified in
this Article.



35

--------------------------------------------------------------------------------




Section 8.10. Resignation and Removal; Appointment of Successor. (a) No
resignation or removal of the Trustee and no appointment of a successor Trustee
pursuant to this Article shall become effective until the acceptance of
appointment by the successor Trustee in accordance with the applicable
requirements of Section 8.11.


(b)    The Trustee may resign at any time with respect to the Securities of one
or more series by giving written notice thereof to the Company. If the
instrument of acceptance by a successor Trustee required by Section 8.11 shall
not have been delivered to the Trustee within 30 days after the giving of such
notice of resignation, the resigning Trustee may petition any court of competent
jurisdiction for the appointment of a successor Trustee with respect to the
Securities of such series.


(c)    The Trustee may be removed at any time with respect to the Securities of
any series by Act of the Holders of a majority in principal amount of the
Outstanding Securities of such series, delivered to the Trustee and to the
Company.
(d)    If at any time:


(i)    the Trustee shall fail to comply with Section 8.08 after written request
therefor by the Company or by any Holder who has been a bona fide Holder of a
Security for at least six months, or


(ii)    the Trustee shall cease to be eligible under Section 8.09 and shall fail
to resign after written request therefor by the Company or any such Holder, or


(iii)    the Trustee shall become incapable of acting or shall be adjudged a
bankrupt or insolvent, or a receiver of the Trustee or of its property shall be
appointed or any public officer shall take charge or control of the Trustee or
of its property or affairs for the purpose of rehabilitation, conservation or
liquidation,


then, in any such case, (i) the Company by a Board Resolution may remove the
Trustee with respect to all Securities, or (ii) subject to Section 7.14, any
Holder who has been a bona fide Holder of a Security for at least six months
may, on behalf of himself and all others similarly situated, petition any court
of competent jurisdiction for the removal of the Trustee with respect to all
Securities and the appointment of a successor Trustee or Trustees.
(e)    If the Trustee shall resign, be removed or become incapable of acting, or
if a vacancy shall occur in the office of Trustee for any cause, with respect to
the Securities of one or more series, the Company, by a Board Resolution, shall
promptly appoint a successor Trustee or Trustees with respect to the Securities
of that or those series (it being understood that any such successor Trustee may
be appointed with respect to the Securities of one or more or all of such series
and that at any time there shall be only one Trustee with respect to the
Securities of any particular series) and shall comply with the applicable
requirements of Section 8.11. If, within one year after such resignation,
removal or incapability, or the occurrence of such vacancy, a successor Trustee
with respect to the Securities of any series shall be appointed by Act of the
Holders of a majority in principal amount of the Outstanding Securities of such
series delivered to the Company and the retiring Trustee, the successor Trustee
so appointed shall, forthwith upon its acceptance of such appointment in
accordance with the applicable requirements of Section 8.11, become the
successor Trustee with respect to the Securities of such series and to that
extent supersede the successor Trustee appointed by the Company. If no successor
Trustee with respect to the Securities of any series shall have been so
appointed by the Company or the Holders and accepted appointment in the manner
required by Section 8.11, any Holder who has been a bona fide Holder of a
Security of such series for at least six months may, on behalf of himself and
all others similarly situated,

36

--------------------------------------------------------------------------------




petition any court of competent jurisdiction for the appointment of a successor
Trustee with respect to the Securities of such series.


(f)    The Company shall give notice of each resignation and each removal of the
Trustee with respect to the Securities of any series and each appointment of a
successor Trustee with respect to the Securities of any series by mailing
written notice of such event by first-class mail, postage prepaid, to all
Holders of Securities of such series as their names and addresses appear in the
Security Register. Each notice shall include the name of the successor Trustee
with respect to the Securities of such series and the address of its Corporate
Trust Office.


Section 8.11. Acceptance of Appointment by Successor.


(a)    In case of the appointment hereunder of a successor Trustee with respect
to all Securities, every such successor Trustee so appointed shall execute,
acknowledge and deliver to the Company and the retiring Trustee an instrument
accepting such appointment, and thereupon the resignation or removal of the
retiring Trustee shall become effective and such successor Trustee, without any
further act, deed or conveyance, shall become vested with all the rights,
powers, trusts and duties of the retiring Trustee. On the request of the Company
or the successor Trustee, such retiring Trustee shall, upon payment of its
charges, execute and deliver an instrument transferring to such successor
Trustee all the rights, powers and trusts of the retiring Trustee and shall duly
assign, transfer and deliver to such successor Trustee all property and money
held by such retiring Trustee hereunder.


(b)    In case of the appointment hereunder of a successor Trustee with respect
to the Securities of one or more (but not all) series, the Company, the retiring
Trustee and each successor Trustee with respect to the Securities of one or more
series shall execute and deliver an indenture supplemental hereto wherein each
successor Trustee shall accept such appointment and which (i) shall contain such
provisions as shall be necessary or desirable to transfer and confirm to, and to
vest in, each successor Trustee all the rights, powers, trusts and duties of the
retiring Trustee with respect to the Securities of that or those series to which
the appointment of such successor Trustee relates, (ii) if the retiring Trustee
is not retiring with respect to all Securities, shall contain such provisions as
shall be deemed necessary or desirable to confirm that all the rights, powers,
trusts and duties of the retiring Trustee with respect to the Securities of that
or those series as to which the retiring Trustee is not retiring shall continue
to be vested in the retiring Trustee, and (iii) shall add to or change any of
the provisions of this Indenture as shall be necessary to provide for or
facilitate the administration of the trusts hereunder by more than one Trustee,
it being understood that nothing herein or in such supplemental indenture shall
constitute such Trustees co-trustees of the same trust and that each such
Trustee shall be trustee of a trust or trusts hereunder separate and apart from
any trust or trusts hereunder administered by any other such Trustee. Upon the
execution and delivery of such supplemental indenture, the resignation or
removal of the retiring Trustee shall become effective to the extent provided
therein and each such successor Trustee, without any further act, deed or
conveyance, shall become vested with all the rights, powers, trusts and duties
of the retiring Trustee with respect to the Securities of that or those series
to which the appointment of such successor Trustee relates. On request of the
Company or any successor Trustee, such retiring Trustee shall duly assign,
transfer and deliver to such successor Trustee all property and money held by
such retiring Trustee hereunder with respect to the Securities of that or those
series to which the appointment of such successor Trustee relates.


(c)    Upon request of any such successor Trustee, the Company shall execute any
and all instruments for more fully and certainly vesting in and confirming to
such successor Trustee all such rights, powers and trusts referred to in clause
ý(a) and ý(b) of this Section, as the case may be.



37

--------------------------------------------------------------------------------




(d)    No successor Trustee shall accept its appointment unless at the time of
such acceptance such successor Trustee shall be qualified and eligible under
this Article.


Section 8.12. Merger, Conversion, Consolidation or Succession to Business. Any
corporation into which the Trustee may be merged or converted or with which it
may be consolidated, or any corporation resulting from any merger, conversion or
consolidation to which the Trustee shall be a party, or any corporation
succeeding to all or substantially all the corporate trust business of the
Trustee, shall be the successor of the Trustee hereunder without the execution
or filing of any paper or any further act on the part of any of the parties
hereto, provided such corporation shall be otherwise qualified and eligible
under this Article. In case any Securities shall have been authenticated, but
not delivered, by the Trustee then in office, any successor by merger,
conversion or consolidation to such authenticating Trustee may adopt such
authentication and deliver the Securities so authenticated with the same effect
as if such successor Trustee had itself authenticated such Securities.


Section 8.13. Preferential Collection of Claims. The Trustee shall comply with
section 311(a) of the Trust Indenture Act, excluding any creditor relationship
listed in section 311(b) of the Trust Indenture Act. A Trustee who has resigned
or been removed shall be subject to section 311(a) of the Trust Indenture Act to
the extent indicated therein.


Section 8.14. Appointment of Authenticating Agent. (a) At any time when any of
the Securities remain Outstanding, the Trustee may and, upon request of the
Company, shall appoint an Authenticating Agent or Agents with respect to one or
more series of Securities, which shall be authorized to act on behalf of the
Trustee to authenticate Securities of such series issued upon exchange,
registration of transfer or partial redemption thereof or pursuant to Section
2.06; provided that the Trustee's appointment of such Authenticating Agent shall
be subject to the Company's approval at the time of and throughout such
appointment. Securities so authenticated shall be entitled to the benefits of
this Indenture and shall be valid and obligatory for all purposes as if
authenticated by the Trustee hereunder. Wherever reference is made in this
Indenture to the authentication and delivery of Securities by the Trustee or the
Trustee's certificate of authentication, such reference shall be deemed to
include authentication and delivery on behalf of the Trustee by an
Authenticating Agent and a certificate of authentication executed on behalf of
the Trustee by an Authenticating Agent. Each Authenticating Agent shall at all
times be a corporation organized and doing business under the laws of the United
States of America, any State thereof or the District of Columbia, authorized
under such laws to act as Authenticating Agent, having a combined capital and
surplus of not less than $50,000,000 and subject to supervision or examination
by Federal or State authority. If such Authenticating Agent publishes reports of
condition at least annually pursuant to law or to the requirements of such
supervising or examining authority, then for the purposes of this Section, the
combined capital and surplus of such Authenticating Agent shall be deemed to be
its combined capital and surplus as set forth in its most recent report of
condition so published. If at any time an Authenticating Agent shall cease to be
eligible in accordance with the provisions of this Section, such Authenticating
Agent shall resign immediately in the manner and with the effect specified in
this Section.


(b)    Any corporation into which an Authenticating Agent may be merged or
converted or with which it may be consolidated, or any corporation resulting
from any merger, conversion or consolidation to which such Authenticating Agent
shall be a party, or any corporation succeeding to the corporate agency or
corporate trust business of an Authenticating Agent, shall continue to be an
Authenticating Agent without the execution or filing of any paper or any further
act on the part of the Trustee or the Authenticating Agent, provided such
corporation shall be otherwise eligible under this Section.


(c)    An Authenticating Agent may resign at any time by giving written notice
thereof to the Trustee and the Company. The Trustee may at any time terminate
the agency of an Authenticating Agent by giving

38

--------------------------------------------------------------------------------




written notice thereof to such Authenticating Agent and the Company, and the
Trustee shall terminate any such agency promptly upon request by the Company.
Upon receiving such a notice of resignation or upon such a termination, or in
case at any time such Authenticating Agent shall cease to be eligible in
accordance with the provisions of this Section, the Trustee may and, upon
request of the Company, shall appoint a successor Authenticating Agent, provided
that the Trustee's appointment of such Authentication Agent shall be subject to
the Company's approval at the time of and throughout such appointment, and shall
mail written notice of such appointment by first-class mail, postage prepaid, to
all Holders of Securities of the series with respect to which such
Authenticating Agent will serve, as their names and addresses appear in the
Security Register. Any successor Authenticating Agent upon acceptance of its
appointment hereunder shall become vested with all the rights, powers and duties
of its predecessor hereunder, with like effect as if originally named as an
Authenticating Agent. No successor Authenticating Agent shall be appointed
unless eligible under the provisions of this Section.
(d)    The Company agrees to pay to each Authenticating Agent from time to time
reasonable compensation for its services under this Section.


(e)    If an appointment of an Authenticating Agent with respect to one or more
series is made pursuant to this Section, the Securities of such series may have
endorsed thereon, in lieu of the Trustee's certificate of authentication, an
alternate certificate of authentication in the following form:


This is one of the Securities of the series designated therein referred to in
the within-mentioned Indenture.
Dated:
U.S. BANK NATIONAL ASSOCIATION,
as Trustee
By:
 
 
As Authenticating Agent
By:
 
 
Authorized Signatory



Section 8.15. Consequential Damages. In no event shall the Trustee be
responsible or liable for special, indirect, or consequential loss or damage of
any kind whatsoever (including, but not limited to, loss of profit) irrespective
of whether the Trustee has been advised of the likelihood of such loss or damage
and regardless of the form of action.


Section 8.16. Notices. The Trustee agrees to accept and act upon instructions or
directions pursuant to this Indenture sent by unsecured e-mail, pdf, facsimile
transmission or other similar unsecured electronic methods, provided, however,
that the Trustee shall have received or have on file an incumbency certificate
listing persons designated to give such instructions or directions and
containing specimen signatures of such designated persons, which such incumbency
certificate shall be amended and replaced whenever a person is to be added or
deleted from the listing. If the Company elects to give the Trustee e-mail or
facsimile instructions (or instructions by a similar electronic method) and the
Trustee in its discretion elects to act upon such instructions, the Trustee's
understanding of such instructions shall be deemed controlling. The Trustee
shall not be liable for any losses, costs or expenses arising directly or
indirectly from the Trustee's reliance upon and compliance with such
instructions notwithstanding such instructions conflict or are inconsistent with
a subsequent written instruction. The Company agrees to assume all risks arising
out of the use of such electronic

39

--------------------------------------------------------------------------------




methods by the Company to submit instructions and directions to the Trustee,
including without limitation the risk of the Trustee acting on unauthorized
instructions, and the risk or interception and misuse by third parties.


sECTION 8.17. Force Majeure. In no event shall the Trustee be responsible or
liable for any failure or delay in the performance of its obligations hereunder
arising out of or caused by, directly or indirectly, forces beyond its control,
including, without limitation, strikes, work stoppages, accidents, acts of war
or terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God, and interruptions, loss or malfunctions of utilities,
communications or computer (software and hardware) services; it being understood
that the Trustee shall use reasonable efforts which are consistent with accepted
practices in the banking industry to resume performance as soon as practicable
under the circumstances.


ARTICLE 9
HOLDERS' LISTS AND REPORTS BY TRUSTEE AND COMPANY


Section 9.01. Company to Furnish Trustee Names and Addresses of Holders. If the
Trustee is not the Security Registrar, the Company will furnish or cause to be
furnished to the Trustee:


(a)    semi-annually (at intervals of not more than six months), not later than
15 days after each Regular Record Date (or, if there is no Regular Record Date
relating to a series, semiannually on dates set forth in the Board Resolution or
supplemental indenture with respect to such series), a list, in such form as the
Trustee may reasonably require, of the names and addresses of the Holders as of
such date, and


(b)    at such other times as the Trustee may request in writing, within 30 days
after the receipt by the Company of any such request, a list of similar form and
content as of a date not more than 15 days prior to the time such list is
furnished.


Section 9.02. Preservation of Information; Communications to Holders. (a) The
Trustee shall preserve, in as current a form as is reasonably practicable, the
names and addresses of Holders contained in the most recent list furnished to
the Trustee as provided in Section 9.01 and the names and addresses of Holders
received by the Trustee in its capacity as Security Registrar. The Trustee may
destroy any list furnished to it as provided in Section 9.01 upon receipt of a
new list so furnished.


(b)    Holders of any series may communicate pursuant to section 312(b) of the
Trust Indenture Act with other Holders of that series or any other series with
respect to their rights under this Indenture or the Securities of that series or
any other series. The Company, the Trustee, the Registrar and any other Person
shall have the protection of section 312(c) of the Trust Indenture Act.


Section 9.03. Reports by Trustee. (a) Within 60 days after May 15 of each year,
commencing the May 15 following the date of this Indenture, the Trustee shall,
to the extent that any of the events described in section 313(a) of the Trust
Indenture Act occurred within the previous 12 months, but not otherwise, mail to
each Holder a brief report dated as of such date that complies with section
313(a) of the Trust Indenture Act. The Trustee also shall comply with sections
313(a), 313(b), 313(c) and 313(d) of the Trust Indenture Act.


(a)    A copy of each report at the time of its mailing to Holders shall be
mailed to the Company and filed with the Commission and each securities
exchange, if any, on which the Securities of that series are listed.


(b)    The Company shall notify the Trustee if the Securities of any series
become listed on any securities exchange or of any delisting thereof and the
Trustee shall comply with section 313(d) of the Trust Indenture Act.

40

--------------------------------------------------------------------------------






Section 9.04. Reports by Company. (a) The Company shall file with the Trustee
and make available to Holders (without exhibits), without cost to any Holder,
all documents the Company files with, or furnishes to, the Commission under the
Exchange Act, within 15 days after it files them with, or furnishes such
documents to the Commission. Any such documents that are publicly available
through the EDGAR system of the Commission (or any successor system) shall be
deemed to have been filed with the Trustee and made available to Holders in
accordance with the Company's obligations hereunder, provided, however, that the
Trustee shall have no obligation whatsoever to determine whether or not such
documents have been filed with the Commission or have been made publicly
available.


(b)    If at any time that the Company is not subject to Section 13 or Section
15(d) of the Exchange Act, the Company shall, so long as any of the Securities
of any series, at such time, constitute “restricted securities” within the
meaning of Rule 144(a)(3) under the Securities Act, promptly furnish to the
Trustee and, upon written request, any Holder, beneficial owner or prospective
purchaser of such Securities, the information required to be delivered pursuant
to Rule 144A(d)(4) under the Securities Act to facilitate the resale of such
Securities pursuant to Rule 144A. The Company shall take such further action as
any Holder or beneficial owner of such Securities may reasonably request to the
extent from time to time required to enable such Holder or beneficial owner to
sell such Securities in accordance with Rule 144A, as such rule may be amended
from time to time.


(c)    The Company shall furnish annually to the Trustee statements as to the
Company's compliance with all conditions and covenants under this Indenture.


(d)    Delivery of any information, documents and reports to the Trustee
pursuant to clauses ý(a), and ý(b) of this Section 9.04 is for informational
purposes only and the Trustee's receipt of such items shall not constitute
constructive notice of any information contained therein or determinable from
information contained therein, including the Company's compliance with any of
its covenants hereunder (as to which the Trustee is entitled to rely exclusively
on Officers' Certificates).


ARTICLE 10
SUPPLEMENTAL INDENTURES


Section 10.01. Supplemental Indentures Without Consent of Holders. Without the
consent of any Holders, the Company, when authorized by a Board Resolution, and
the Trustee (at the direction of the Company) at any time and from time to time,
may enter into one or more indentures supplemental hereto, in form reasonably
satisfactory to the Trustee, for any of the following purposes:


(a)    to cure any ambiguity, defect, or inconsistency herein or in the
Securities of any series;


(b)    to comply with Section 5.06 or Article 6;


(c)    to provide for uncertificated Securities in addition to or in place of
certificated Securities;


(d)    to add to the covenants of the Company for the benefit of the holders of
all or any series of Securities (and if such covenants are to be for the benefit
of less than all series of Securities, stating that such covenants are expressly
being included solely for the benefit of such series) or to surrender any right
or power herein conferred upon the Company;



41

--------------------------------------------------------------------------------




(e)    to add to, delete from, or revise the conditions, limitations, and
restrictions on the authorized amount, terms, or purposes of issue,
authentication, and delivery of Securities, as herein set forth;


(f)    to make any change that does not adversely affect the rights of any
Holder of any Securities in any material respect, provided that any change made
solely to conform the provisions of this Indenture to the description of any
Securities in an offering document or prospectus supplement relating to such
Security will be deemed not to adversely affect any Security of any series in
any material respect;
(g)    to provide for the issuance of and establish the form and terms and
conditions of the Securities of any series as provided in Section 2.01, to
establish the form of any certifications required to be furnished pursuant to
the terms of this Indenture or any series of Securities, or to add to the rights
of the holders of any series of Securities;


(h)    to add any additional Events of Default for the benefit of the holders of
all or any series of Securities (and if such additional Events of Default are to
be for the benefit of less than all series of Securities, stating that such
additional Events of Default are expressly being included solely for the benefit
of such series);


(i)    to add to or change any of the provisions of this Indenture to such
extent as shall be necessary to permit or facilitate the issuance of Securities
in uncertificated form;


(j)    to add to, change or eliminate any of the provisions of this Indenture in
respect of one or more series of Securities, provided that any such addition,
change or elimination (i) shall neither (A) apply to any Security of any series
created prior to the execution of such supplemental indenture and entitled to
the benefit of such provision nor (B) modify the rights of the holder of any
such Security with respect to such provision or (ii) shall become effective only
when there is no such Security Outstanding;


(k)    to secure the Securities; or


(l)    to evidence and provide for the acceptance of appointment hereunder by a
successor Trustee with respect to the Securities of one or more series and to
add to or change any of the provisions of this Indenture as shall be necessary
to provide for or facilitate the administration of the trusts hereunder by more
than one Trustee, pursuant to the requirements of Section 8.11(b).


Section 10.2. Supplemental Indentures with Consent of Holders. (a) With the
consent of the Holders of not less than a majority in aggregate principal amount
of the Securities of each series affected by such supplemental indenture or
indentures at the time Outstanding, the Company, when authorized by Board
Resolutions, and the Trustee may from time to time and at any time enter into an
indenture or indentures supplemental hereto (which shall conform to the
provisions of the Trust Indenture Act as then in effect) for the purpose of
adding any provisions to or changing in any manner or eliminating any of the
provisions of this Indenture or of any supplemental indenture or of modifying in
any manner not covered by Section 10.01 the rights of the Holders of the
Securities of such series under this Indenture; provided, however, that no such
supplemental indenture shall, without the consent of the Holders of each
Security then Outstanding and affected thereby,


(i)    extend the fixed maturity of any Securities of any series, or reduce the
principal amount thereof, or reduce the rate or extend the time of payment of
interest thereon, or reduce any premium payable upon the redemption thereof;


(ii)    change the place of payment for any Security;



42

--------------------------------------------------------------------------------




(iii)    change the currency in which any Security or any premium or interest is
payable;


(iv)    impair the right to enforce any payment on or with respect to any
Security;


(v)    adversely change the right to convert or exchange, including decreasing
the conversion rate or the conversion price of, such Security (if applicable);
(vi)    reduce the percentage in principal amount of outstanding Securities of
any series, the consent of whose Holders is required for modification or
amendment of this Indenture or for waiver of compliance with certain provisions
of this Indenture or for waiver of certain defaults;


(vii)    reduce the requirements contained in this Indenture for quorum or
voting;


(viii)    modify any guarantee in a manner that would adversely affect the
Holders of any Security; or


(ix)    modify any of the above provisions.
 
(b)    A supplemental indenture which changes or eliminates any covenant or
other provision of this Indenture which has expressly been included solely for
the benefit of one or more particular series of Securities, or which modifies
the rights of the Holders of Securities of such series with respect to such
covenant or other provision, shall be deemed not to affect the rights under this
Indenture of the Holders of Securities of any other series.


(c)    It shall not be necessary for any Act of Holders under this Section to
approve the particular form of any proposed supplemental indenture, but it shall
be sufficient if such Act shall approve the substance thereof.


(d)    The Company may set a record date for purposes of determining the
identity of Holders of Securities entitled to consent pursuant to this Section.
Such record date shall be the later of (i) 30 days prior to the first
solicitation of such consent or (ii) the date of the most recent list of Holders
furnished to the Trustee pursuant to Section 9.01 prior to such solicitation.


Section 10.03. Execution of Supplemental Indentures. In executing, or accepting
the additional trusts created by, any supplemental indenture permitted by this
Article or the modifications thereby of the trusts created by this Indenture,
the Trustee shall be entitled to receive, and (subject to Section 8.01) shall be
fully protected in relying upon, an Officers' Certificate and an Opinion of
Counsel stating that the execution of such supplemental indenture is authorized
or permitted by this Indenture and complies with the provisions hereof
(including Section 10.05). The Trustee may, but shall not be obligated to, enter
into any such supplemental indenture which affects the Trustee's own rights,
duties, or immunities or liabilities under this Indenture or otherwise.


Section 10.04. Effect of Supplemental Indentures. Upon the execution of any
supplemental indenture under this Article, this Indenture shall be modified in
accordance therewith, and such supplemental indenture shall form a part of this
Indenture for all purposes. Every Holder of Securities theretofore or thereafter
authenticated and delivered hereunder shall be bound thereby.


Section 10.05. Conformity with Trust Indenture Act. Every supplemental indenture
executed pursuant to this Article shall conform to the requirements of the Trust
Indenture Act, as then in effect, to the extent that a supplemental indenture is
required to conform to the Trust Indenture Act, as then in effect.



43

--------------------------------------------------------------------------------




Section 10.06. Reference in Securities to Supplemental Indentures. Securities
authenticated and delivered after the execution of any supplemental indenture
pursuant to this Article may, and shall if required by the Trustee, bear a
notation in form approved by the Trustee as to any matter provided for in such
supplemental indenture. If the Company shall so determine, new Securities of any
series so modified as to conform, in the opinion of the Trustee and the Company,
to any such supplemental indenture may be prepared and executed by the Company,
and such Securities may be authenticated and delivered by the Trustee, in
exchange for Outstanding Securities of such series.


ARTICLE 11
SATISFACTION AND DISCHARGE; DEFEASANCE


Section 11.01. Satisfaction and Discharge of Indenture. (a) This Indenture shall
upon Company Request cease to be of further effect with respect to Securities of
any series (except as to any surviving rights of registration of transfer or
exchange of Securities of such series and replacement of lost, stolen or
mutilated Securities of such series herein expressly provided for), and the
Trustee, on the demand of and at the expense of the Company, shall execute
instruments acknowledging satisfaction and discharge of this Indenture with
respect to such series, when:


(i)    Either:


(A)    all Securities of such series theretofore authenticated and delivered
have been delivered to the Trustee for cancellation (other than (1) Securities
of such series which have been destroyed, lost or stolen and which have been
replaced or paid as provided in Section 2.06 and (2) Securities of such series
for whose payment money has theretofore been deposited in trust or segregated
and held in trust by the Company and thereafter repaid to the Company or
discharged from such trust, as provided in Section 5.03); or


(B)    all such Securities of such series not theretofore delivered to the
Trustee for cancellation:


(1)    have become due and payable, or


(2)    will become due and payable at their Stated Maturity within one year, or


(3)    are to be called for redemption within one year under arrangements
satisfactory to the Trustee for the giving of notice of redemption,


and the Company, in the case of clauses ý(1), ý(2) or ý(3) above, has deposited
or caused to be deposited with the Trustee cash or, in the case of Securities of
a series payable only in U.S. dollars, U.S. Government Obligations (as defined
in ýSection 11.05) as trust funds in trust for the purpose an amount sufficient,
without reinvestment, in the opinion of a nationally recognized firm of
independent public accountants expressed in a written certification thereof
delivered to the Trustee, to pay and discharge the entire indebtedness on such
Securities of such series not theretofore delivered to the Trustee for
cancellation, for principal (and premium, if any) and interest to the date of
such deposit (in the case of Securities of such series which have become due and
payable) or to the Stated Maturity or Redemption Date, as the case may be; and
(ii)    the Company has paid or caused to be paid all other sums payable
hereunder by the Company; and



44

--------------------------------------------------------------------------------




(iii)    the Company has delivered to the Trustee an Officers' Certificate and
an Opinion of Counsel, each stating that all conditions precedent herein
provided for the satisfaction and discharge of this Indenture have been complied
with.


(b)    At any time when no Securities of any series are outstanding, this
Indenture shall upon Company Request cease to be of further effect and the
Trustee, at the expense of the Company, shall execute instruments of
satisfaction and discharge of this Indenture.


(c)    Notwithstanding the satisfaction and discharge of this Indenture, the
obligations of the Company to the Trustee under Section 8.07 and, if money shall
have been deposited with the Trustee pursuant to Section 11.01(a)(i)(B), the
obligations of the Trustee under Section 11.06 and Section 5.03(e) shall
survive.


Section 11.02. Company's Option to Effect Defeasance or Covenant Defeasance.
Unless pursuant to Section 2.01 provision is made for either or both of (a)
defeasance of the Securities of a series under Section 11.03 not to be
applicable with respect to the Securities of such series or (b) covenant
defeasance of the Securities of a series under Section 11.04 not to be
applicable with respect to the Securities of such series, then the provisions of
such Sections, together with the other provisions of Sections 11.03, 11.04,
11.05 and 11.06, shall be applicable to the Securities of such series, and the
Company may at its option by or pursuant to a Board Resolution, at any time,
with respect to the Securities of such series, elect to have either Section
ý11.03 or Section ý11.04 be applied to the Outstanding Securities of such series
upon compliance with the conditions set forth below in Sections 11.03, 11.04,
11.05 and 11.06.


Section 11.02. Defeasance and Discharge. Upon the Company's exercise of the
option set forth in Section ý11.02 and satisfaction of the conditions to
defeasance set forth in Section ý11.05, the Company shall be deemed to have been
discharged from its obligations with respect to the Outstanding Securities of
such series, and the provisions of Article 13 shall cease to be effective, on
the 91st day following the date the conditions set forth below are satisfied,
unless prior to such 91st day an event of default described in Section 7.01(e)
or ý(f) shall have occurred (hereinafter, “defeasance”). For this purpose, such
defeasance means that the Company shall be deemed to have paid and discharged
the entire indebtedness represented by the Outstanding Securities of such series
and to have satisfied all its other obligations under such Securities and this
Indenture insofar as such Securities are concerned (and the Trustee, at the
expense of the Company, shall execute instruments acknowledging the same),
except for the following which shall survive until otherwise terminated or
discharged hereunder: (a) the rights of Holders of Outstanding Securities of
such series to receive, solely from the trust fund described in Section ý11.05
and as more fully set forth in such Section, payments in respect of the
principal of (and premium, if any) and interest on such Securities when such
payments are due, (b) the Company's obligations with respect to such Securities
under Sections 2.04, 2.05, 2.06, 5.02 and 5.03, (c) the rights, powers, trusts,
duties, and immunities of the Trustee under Sections 2.05, 2.06, 2.07, 2.08,
2.09, 5.03(e), 8.07 and 11.06 and otherwise the duty of the Trustee to
authenticate Securities of such series issued on registration of transfer or
exchange and (d) Sections 11.03, 11.04, 11.05 and 11.06. Subject to compliance
with Sections 11.03, 11.04, 11.05 and 11.06, the Company may exercise its option
under this Section 11.03 notwithstanding the prior exercise of its option under
Section 11.04 with respect to the Securities of such series.


Section 11.04. Covenant Defeasance. Upon the Company's exercise of the option
set forth in Section 11.02 and satisfaction of the conditions to defeasance set
forth in Section 11.05, the Company shall be released from its obligations under
Sections 5.04, 5.05, 6.01 and 9.04 and any other covenants to be applicable to
the Securities of a series as specified pursuant to Section 2.01 unless
specified otherwise pursuant to such Section (and the failure to comply with any
such provisions shall not constitute a default or Event of Default under Section
7.01), and the occurrence of any event described in Sections 7.01(c), (d) and
(g) and any other events of default to be applicable to the Securities of a
series as specified pursuant to Section 2.01 unless specified

45

--------------------------------------------------------------------------------




otherwise pursuant to such Section shall not constitute a default or Event of
Default hereunder, with respect to the Outstanding Securities of such series on
and after the date the conditions set forth below are satisfied (hereinafter,
“covenant defeasance”). For this purpose, such covenant defeasance means that,
with respect to the Outstanding Securities of such series, the Company may omit
to comply with and shall have no liability in respect of any term, condition or
limitation set forth in any such Section with respect to it, whether directly or
indirectly by reason of any reference elsewhere herein to any such Section or by
reason of any reference in any such Section to any other provision herein or in
any other document, but the remainder of this Indenture and such Securities
shall be unaffected thereby.


Section 11.05. Conditions to Defeasance or Covenant Defeasance. The following
shall be the conditions to application of either Section 11.03 or Section 11.04
to the Outstanding Securities of such series:


(a)    the Company shall irrevocably have deposited or caused to be irrevocably
deposited with the Trustee (or another trustee satisfying the requirements of
Section 8.09 who shall agree to comply with the provisions of this Article 11
applicable to it) as trust funds in trust, specifically pledged as security for,
and dedicated solely to, the benefit of the holders of such Securities,


(i)    cash in an amount, or
 
(ii)    U.S. Government Obligations maturing as to principal and interest at
such times and in such amounts as will insure the availability of cash, or


(iii)    a combination thereof,
sufficient, without reinvestment, in the opinion of a nationally recognized firm
of independent public accountants expressed in a written certification thereof
delivered to the Trustee, to pay and discharge, and which shall be applied by
the Trustee (or other qualifying trustee) to pay and discharge, (A) the
principal of (and premium, if any) on and each installment of principal of and
premium (if any) and interest on the Outstanding Securities of such series on
the Stated Maturity or Redemption Date , as the case may be, of such principal
or installment of principal or interest and (B) any mandatory sinking fund
payments or analogous payments applicable to the Outstanding Securities of such
series on the day on which such payments are due and payable in accordance with
the terms of this Indenture and of such Securities. For this purpose, “U.S.
Government Obligations” means securities that are (x) direct obligations of the
United States of America for the payment of which its full faith and credit is
pledged or (y) obligations of a Person controlled or supervised by and acting as
an agency or instrumentality of the United States of America the payment of
which is unconditionally guaranteed as a full faith and credit obligation by the
United States of America, which, in either case, are not callable or redeemable
at the option of the issuer thereof, and shall also include a depository receipt
issued by a bank (as defined in section 3(a)(2) of the Securities Act) as
custodian with respect to any such U.S. Government Obligation or a specific
payment of principal of or interest on any such U.S. Government Obligation held
by such custodian for the account of the holder of such depository receipt,
provided that (except as required by law) such custodian is not authorized to
make any deduction from the amount payable to the holder of such depository
receipt from any amount received by the custodian in respect of the U.S.
Government Obligation or the specific payment of principal of or interest on the
U.S. Government Obligation evidenced by such depository receipt;
(b)    such deposit and such defeasance or covenant defeasance shall not result
in a breach or violation of, or constitute a default under, any other agreement
or instrument to which the Company is a party or by which it is bound;



46

--------------------------------------------------------------------------------




(c)    in the case of an election under Section 11.03, the Company shall have
delivered to the Trustee an Opinion of Counsel stating that (x) the Company has
received from, or there has been published by, the Internal Revenue Service a
ruling, or (y) since the issue date of the Securities of such series, there has
been a change in the applicable Federal income tax law, in either case to the
effect that, and based thereon such opinion shall confirm that, the Holders of
the Outstanding Securities of such series will not recognize income, gain or
loss for Federal income tax purposes as a result of such defeasance and will be
subject to Federal income tax on the same amount, in the same manner and at the
same times, as would have been the case if such deposit, defeasance and
discharge had not occurred;


(d)    no Event of Default or event which with notice or lapse of time or both
would become an Event of Default with respect to the Securities of such series
shall have occurred and be continuing on the date of such deposit or during the
period ending on the 91st day after such date (other than an Event of Default
resulting from borrowing of funds to be applied to such deposit and the grant of
any lien securing such borrowing);


(e)    such defeasance or covenant defeasance shall not (x) cause the Trustee
for the Securities of such series to have a conflicting interest for purposes of
the Trust Indenture Act with respect to any securities of the Company or (y)
result in the trust arising from such deposit to constitute, unless it is
qualified as, a regulated investment company under the Investment Company Act of
1940, as amended;


(f)    such defeasance or covenant defeasance shall not cause any Securities of
such series then listed on any registered national securities exchange under the
Exchange Act to be delisted;


(g)    in the case of an election under Section 11.04, the Company shall have
delivered to the Trustee an Opinion of Counsel to the effect that the Holders of
the Outstanding Securities of such series will not recognize income, gain or
loss for Federal income tax purposes as a result of such covenant defeasance and
will be subject to Federal income tax on the same amounts, in the same manner
and at the same times as would have been the case if such covenant defeasance
had not occurred;


(h)    no event or condition shall exist that, pursuant to the provisions of
Article 13, would prevent the Company from making payments of the principal of
(and any premium) or interest on the Securities of such series on the date of
such deposit;


(i)    such defeasance or covenant defeasance shall be effected in compliance
with any additional terms, conditions or limitations which may be imposed on the
Company in connection therewith pursuant to Section 2.01; and


(j)    the Company shall have delivered to the Trustee an Opinion of Counsel
substantially to the effect that (i) the trust funds deposited pursuant to this
Section will not be subject to any rights of holders of Company Senior
Indebtedness, including those arising under Article 13, and (ii) after the 90th
day following the deposit, the trust funds will not be subject to the effect of
any applicable bankruptcy, insolvency, reorganization or similar laws affecting
creditors' rights generally, except that if a court were to rule under any such
law in any case or proceeding that the trust funds remained property of the
Company, no opinion is given as to the effect of such laws on the trust funds
except the following: (A) assuming such trust funds remained in the possession
of the trustee with whom such funds were deposited prior to such court ruling to
the extent not paid to Holders of such Securities, such trustee would hold, for
the benefit of such Holders, a valid and perfected security interest in such
trust funds that is not avoidable in bankruptcy or otherwise, (B) such Holders
would be entitled to receive adequate protection of their interests in such
trust funds if such trust funds were used and (C) no property, rights in
property or other interests granted to such trustee for the Trustee or such

47

--------------------------------------------------------------------------------




Holders in exchange for or with respect to any such funds would be subject to
any prior rights of holders of Company Senior Indebtedness, including those
arising under Article 13.


(k)    the Company shall have delivered to the Trustee an Officers' Certificate
and an Opinion of Counsel, each stating that all conditions precedent relating
to either the defeasance under Section 11.03 or the covenant defeasance under
Section 11.04, as the case may be, have been complied with and that such
defeasance or covenant defeasance shall not cause any Securities of such series
then listed on any registered national securities exchange under the Exchange
Act to be delisted.


Section 11.06. Deposited Cash and U.S. Government Obligations to be Held in
Trust; Other Miscellaneous Provisions. Subject to the provisions of Section
5.03(e), all money deposited with the Trustee (or other qualifying trustee,
collectively, for purposes of this Section 11.06, the “Trustee”), all cash and
U.S. Government Obligations deposited with the Trustee and all cash received by
the Trustee in respect of U.S. Government Obligations deposited with the
Trustee, pursuant to Section 11.01 or 11.05, in respect of the Outstanding
Securities of such series shall be held in trust and applied by the Trustee, in
accordance with the provisions of such Securities and this Indenture, to the
payment, either directly or through any Paying Agent (including the Company
acting as its own Paying Agent) as the Trustee may determine, to the Holders of
such Securities, of all sums due and to become due thereon in respect of
principal (and premium, if any) and interest, but such cash need not be
segregated from other funds except to the extent required by law. Cash and U.S.
Government Obligations so held in trust under this Article 11 shall not be
subject to the provisions of Article 13, provided the applicable conditions
Section 11.05 have been satisfied.


(a)    The Company shall pay and indemnify the Trustee against any tax, fee or
other charge imposed on or assessed against the U.S. Government Obligations
deposited pursuant to Section 11.05 or the principal and interest received in
respect thereof, other than any such tax, fee or other charge which by law is
for the account of the Holders of the Outstanding Securities of such series.


(b)    Anything in this Article 11 to the contrary notwithstanding, the Trustee
shall deliver or pay to the Company from time to time upon Company Request any
cash or U.S. Government Obligations held by it as provided in Section 11.05
which, in the opinion of a nationally recognized firm of independent public
accountants expressed in a written certification thereof delivered to the
Trustee, are in excess of the amount thereof which would then be required to be
deposited to effect an equivalent defeasance or covenant defeasance and pay any
obligations owed or accrued in favor of the Trustee.


ARTICLE 12
SUBSIDIARY GUARANTEE


Section 12.01. Applicability of Article. Except as otherwise provided or
contemplated by the terms of any series of Securities pursuant to Section
2.01(b)(xvii) and provided that such series of Securities include a notation to
the effect described in Section 2.01(b)(xvii) expressly set forth in such
Securities, all Securities of all series shall be entitled to the benefit of
this Article 12.


Section 12.02. Subsidiary Guarantee.


(a)    Each Subsidiary Guarantor hereby fully, irrevocably and unconditionally
guarantees, jointly and severally, to each Holder and to the Trustee and its
successors and assigns (i) the full and punctual payment of principal of and
interest (and premium, if any) on the Securities when due, whether at maturity,
by acceleration, by redemption or otherwise, and (ii) the full and punctual
performance within applicable grace periods of all other obligations of the
Company under this Indenture and the Securities (the Indenture and the

48

--------------------------------------------------------------------------------




Securities being hereinafter collectively called the “Guaranteed Obligations”).
Each Subsidiary Guarantor further agrees that the Guaranteed Obligations may be
extended or renewed, in whole or in part, without notice or further assent from
such Subsidiary Guarantor, and that such Subsidiary Guarantor will remain bound
under this Article notwithstanding any extension or renewal of any Guaranteed
Obligation.


(b)    Each Subsidiary Guarantor waives presentation to, demand of, payment from
and protest to the Company of any of the Guaranteed Obligations and also waives
notice of protest for nonpayment. Each Subsidiary Guarantor waives notice of any
default under the Securities or the Guaranteed Obligations. The obligations of
each Subsidiary Guarantor hereunder shall not be affected by (i) the failure of
any Holder or the Trustee to assert any claim or demand or to enforce any right
or remedy against the Company or any other Person (including the Subsidiary
Guarantors) under this Indenture, the Securities or any other agreement or
otherwise; (ii) any extension or renewal of any thereof; (iii) any rescission,
waiver, amendment or modification of any of the terms or provisions of this
Indenture or the Securities; (iv) the failure of any Holder or the Trustee to
exercise any right or remedy against any other guarantor of the Guaranteed
Obligations; or (v) except as set forth in 12.09, any change in the ownership of
such Subsidiary Guarantor.


(c)    Each Subsidiary Guarantor further agrees that its Subsidiary Guarantee
herein constitutes a guarantee of payment, performance and compliance when due
(and not a guarantee of collection) and waives any right to require that any
resort be had by any Holder or the Trustee to any security held for payment of
the Guaranteed Obligations.


(d)    Except as expressly set forth in Section 12.08, Section 12.09, Section
11.03 and Section 11.04 of this Indenture, the obligations of each Subsidiary
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense of setoff, counterclaim, recoupment or termination whatsoever or by
reason of the invalidity, illegality or unenforceability of the Guaranteed
Obligations or otherwise. Without limiting the generality of the foregoing, the
obligations of each Subsidiary Guarantor herein shall not be discharged or
impaired or otherwise affected by the failure of any Holder or the Trustee to
assert any claim or demand or to enforce any remedy under this Indenture or the
Securities, by any waiver or modification of any thereof, by any default,
failure or delay, willful or otherwise, in the performance of the obligations,
or by any other act or thing or omission or delay to do any other act or thing
which may or might in any manner or to any extent vary the risk of such
Subsidiary Guarantor or would otherwise operate as a discharge of such
Subsidiary Guarantor as a matter of law or equity.


(e)    Each Subsidiary Guarantor further agrees that its Subsidiary Guarantee
herein shall continue to be effective or be reinstated, as the case may be, if
at any time payment, or any part thereof, of principal of or interest on any
Guaranteed Obligation is rescinded or must otherwise be restored by any Holder
or the Trustee upon the bankruptcy or reorganization of the Company or
otherwise.


(f)    In furtherance of the foregoing and not in limitation of any other right
which any Holder or the Trustee has at law or in equity against any Subsidiary
Guarantor by virtue hereof, upon the failure of the Company to pay the principal
of or interest (and premium, if any) on any Guaranteed Obligation when and as
the same shall become due, whether at maturity, by acceleration, by redemption,
by repurchase or otherwise, or to perform or comply with any other Guaranteed
Obligation, each Subsidiary Guarantor hereby promises to and will, upon receipt
of written demand by the Trustee or the Holders pursuant to this Indenture,
forthwith pay, or cause to be paid, in cash, to the Holders or the Trustee an
amount equal to the sum of (i) the unpaid amount of such Guaranteed Obligations,
(ii) accrued and unpaid interest on such Guaranteed Obligations (but only to the
extent not prohibited by law) and (iii) all other monetary Guaranteed
Obligations of the Company to the Holders and the Trustee.

49

--------------------------------------------------------------------------------






(g)    Each Subsidiary Guarantor agrees that it shall not be entitled to any
right of subrogation in respect of any Guaranteed Obligations guaranteed hereby
until payment in full in cash of all Guaranteed Obligations. Each Subsidiary
Guarantor further agrees that, as between it, on the one hand, and the Holders
and the Trustee, on the other hand, (x) the maturity of the Guaranteed
Obligations guaranteed hereby may be accelerated as provided in Article 7 for
the purposes of such Subsidiary Guarantor's Subsidiary Guarantee herein,
notwithstanding any stay, injunction or other prohibition preventing such
acceleration in respect of the Guaranteed Obligations guaranteed hereby, and (y)
in the event of any declaration of acceleration of such Guaranteed Obligations
as provided in Article 7, such Guaranteed Obligations (whether or not due and
payable) shall forthwith become due and payable by such Subsidiary Guarantor for
the purposes of this Section. Each Subsidiary Guarantor agrees that any right of
indemnity, subrogation or contribution it may have under applicable law or
otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Guaranteed Obligations.


(h)    Each Subsidiary Guarantor also agrees to pay any and all costs and
expenses (including reasonable attorneys' fees) incurred by the Trustee or any
Holder in enforcing any rights under this Article.


(i)    It shall not be necessary for the guarantee of any Subsidiary Guarantor
to be endorsed upon any Security.


Section 12.03. Contribution. Each Subsidiary Guarantor (a “Contributing Party”)
agrees that, in the event a payment shall be made by any other Subsidiary
Guarantor under any Subsidiary Guarantee (the “Claiming Guarantor”), the
Contributing Party shall indemnify the Claiming Guarantor in an amount equal to
the amount of such payment multiplied by a fraction, the numerator of which
shall be the net worth of the Contributing Party on the date of such payment and
the denominator of which shall be the aggregate net worth of all the Subsidiary
Guarantors on the date of such payment.


Section 12.04. Successors And Assigns. This Article 12 shall be binding upon
each Subsidiary Guarantor and its successors and assigns and shall inure to the
benefit of the successors and assigns of the Trustee and the Holders and, in the
event of any transfer or assignment of rights by any Holder or the Trustee, the
rights and privileges conferred upon that party in this Indenture and in the
Securities shall automatically extend to and be vested in such transferee or
assignee, all subject to the terms and conditions of this Indenture.


Section 12.05. No Waiver. Neither a failure nor a delay on the part of either
the Trustee or the Holders in exercising any right, power or privilege under
this Article 12 shall operate as a waiver thereof, nor shall a single or partial
exercise thereof preclude any other or further exercise of any right, power or
privilege. The rights, remedies and benefits of the Trustee and the Holders
herein expressly specified are cumulative and not exclusive of any other rights,
remedies or benefits which either may have under this Article 12 at law, in
equity, by statute or otherwise.


Section 12.06. Modification.


(a)    No modification, amendment or waiver of any provision of this Article,
nor the consent to any departure by any Subsidiary Guarantor therefrom, shall in
any event be effective (i) unless the same shall be in writing and signed by the
Trustee and (ii) with respect to the Holder of a Security adversely affected
thereby, unless such Holder consents thereto, and, in each case, then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.



50

--------------------------------------------------------------------------------




(b)    No notice to or demand on any Subsidiary Guarantor in any case shall
entitle such Subsidiary Guarantor to any other or further notice or demand in
the same, similar or other circumstances.


Section 12.07. Execution of Supplemental Indenture for Future Subsidiary
Guarantors. Each Subsidiary which is required to become a Subsidiary Guarantor
pursuant to Section 5.06 shall promptly execute and deliver to the Trustee a
supplemental indenture in the form of Exhibit A hereto pursuant to which such
Subsidiary shall become a Subsidiary Guarantor under this Article 12 and shall
guarantee the Guaranteed Obligations. Concurrently with the execution and
delivery of such supplemental indenture and Subsidiary Guarantee, the Company
shall deliver to the Trustee an Officers' Certificate and an Opinion of Counsel
to the effect that (a) such supplemental indenture and Subsidiary Guarantee have
been duly authorized, executed and delivered by such Subsidiary and (b) such
supplemental indenture is authorized and permitted by this Indenture and all
conditions precedent herein provided for relating to such transaction have been
complied with.


Section 12.08. Limitation on Liability. Any term or provision of this Indenture
to the contrary notwithstanding, the maximum aggregate amount of the Guaranteed
Obligations guaranteed hereunder by any Subsidiary Guarantor shall not exceed
the maximum amount that can be hereby guaranteed without rendering this
Indenture, as it relates to such Subsidiary Guarantor, voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer or similar laws
affecting the rights of creditors generally.


Section 12.09. Release of Subsidiary Guarantor.


(a)    Except with respect to Lion Holdings, the Subsidiary Guarantee by a
Subsidiary Guarantor pursuant to this Article 12 shall terminate without any
further action required on the part of the Trustee or any Holder if such
Subsidiary Guarantor is permanently released from its guarantee of the Company's
Indebtedness under the Senior Unsecured Credit Facility.


(b)    In each case contemplated in paragraph ý(a), if the Company shall provide
an Officers' Certificate to the Trustee to the effect that the release of a
Subsidiary Guarantor complies with paragraph ý(a), the Trustee shall execute and
deliver an appropriate instrument evidencing such release.


(c)    For the avoidance of doubt, the Subsidiary Guarantee by Lion Holdings
pursuant to this Article 12 shall continue whether or not Lion Holdings is
released from its guarantee of the Company's Indebtedness under the Senior
Unsecured Credit Facility.


Section 12.10. Notice to Nationally Recognized Statistical Rating Organizations.
Within two Business Days following (i) any modification, amendment or waiver of
this Article affecting the obligations of a Subsidiary Guarantor or (ii) any
event pursuant to which the obligations of a Subsidiary Guarantor under this
Article shall be assumed or become binding (including by operation of law) upon
any successor or assign of a Subsidiary Guarantor, the Company shall provide
written notice of such modification, amendment, waiver or event to all
nationally recognized statistical rating organizations with a then publicly
announced and current credit rating on any series of Securities to which this
Article applies.


ARTICLE 13
SUBORDINATION OF SECURITIES


Section 13.01. Securities Subordinate to Company Senior Indebtedness.


(a)    The Company covenants and agrees, and each Holder of a Security, by his
acceptance thereof, likewise covenants and agrees, that, to the extent and in
the manner hereinafter set forth in this Article (subject

51

--------------------------------------------------------------------------------




to Article 11), the payment of the principal of (and premium, if any) and
interest on each and all of the Securities are hereby expressly made subordinate
and subject in right of payment to the prior payment in full in cash of all
Company Senior Indebtedness.


(b)    This Article 13 shall constitute a continuing offer to all Persons who
become holders of, or continue to hold, Company Senior Indebtedness, and such
provisions are made for the benefit of the holders of Company Senior
Indebtedness and such holders are made obligees hereunder and any one or more of
them may enforce such provisions. Holders of Company Senior Indebtedness need
not prove reliance on the subordination provisions hereof.


Section13.02. Payment Over of Proceeds Upon Dissolution, Etc.


(a)    Upon any payment or distribution of assets of the Company to creditors
upon (i) any insolvency or bankruptcy case or proceeding, or any receivership,
liquidation, reorganization or other similar case or proceeding in connection
therewith, relative to the Company or to its assets, or (ii) any liquidation,
dissolution or other winding up of the Company, whether voluntary or involuntary
and whether or not involving insolvency or bankruptcy, or (iii) any assignment
for the benefit of creditors or any other marshalling of assets or liabilities
of the Company, then and in any such event specified in (i), (ii) or (iii) above
(each such event, if any, herein sometimes referred to as a “Proceeding”);


(i)    the holders of Company Senior Indebtedness shall be entitled to receive
payment in full in cash of all amounts due on or to become due on or in respect
of all Company Senior Indebtedness, before the Holders of the Securities are
entitled to receive any payment or distribution of any kind or character whether
in cash, property or securities (including any payment or distribution which may
be payable or deliverable to Holders of the Securities made in respect of any
other indebtedness of the Company subordinated to the payment of the Securities,
such payment or distribution being hereinafter referred to as a “Junior
Subordinated Payment”), on account of the principal of or interest on the
Securities or on account of any purchase, redemption or other acquisition of
Securities by the Company, any Subsidiary of the Company, the Trustee or any
Paying Agent (all such payments, distributions, purchases, redemptions and
acquisitions, whether or not in connection with a Proceeding, herein referred
to, individually and collectively, as a “Securities Payment”); and


(ii)    any payment or distribution of assets of the Company of any kind or
character, whether in cash, property or securities, by set-off or otherwise, to
which the Holders of the Securities or the Trustee would be entitled but for the
provisions of this Article 13 (including, without limitation, any Junior
Subordinated Payment) shall be paid by the liquidating trustee or agent or other
Person making such payment or distribution, whether a trustee in bankruptcy, a
receiver or liquidating trustee or otherwise, directly to the holders of Company
Senior Indebtedness or their representative or representatives or to the trustee
or trustees under any indenture under which any instruments evidencing any of
such Company Senior Indebtedness may have been issued, ratably according to the
aggregate amounts remaining unpaid on account of the Company Senior Indebtedness
held or represented by each, to the extent necessary to make payment in full in
cash of all Company Senior Indebtedness remaining unpaid, after giving effect to
any concurrent payment to the holders of such Company Senior Indebtedness.


(b)    In the event that, notwithstanding the foregoing provisions of this
Section, the Trustee or the Holder of any Security shall have received in
connection with any Proceeding any Securities Payment before all Company Senior
Indebtedness is paid in full or payment thereof provided for in cash, then and
in such event such Securities Payment shall be paid over or delivered forthwith
to the trustee in bankruptcy, receiver,

52

--------------------------------------------------------------------------------




liquidating trustee, custodian, assignee, agent or other Person making payment
or distribution of assets of the Company for application to the payment of all
Company Senior Indebtedness remaining unpaid, to the extent necessary to pay all
Company Senior Indebtedness in full in cash after giving effect to any
concurrent payment to or for the holders of Company Senior Indebtedness.


(c)    For purposes of this Article only, the words “any payment or distribution
of any kind or character, whether in cash, property or securities” shall not be
deemed to include a payment or distribution of stock or securities of the
Company provided for by a plan of reorganization or readjustment authorized by
an order or decree of a court of competent jurisdiction in a reorganization
proceeding under any applicable bankruptcy law or of any other corporation
provided for by such plan of reorganization or readjustment which stock or
securities are subordinated in right of payment to all then outstanding Company
Senior Indebtedness to substantially the same extent, or to a greater extent
than, the Securities are so subordinated as provided in this Article. The
consolidation of the Company with, or the merger of the Company into, another
Person or the liquidation or dissolution of the Company following the conveyance
or transfer of all or substantially all of its properties and assets as an
entirety to another Person upon the terms and conditions set forth in Article 6
shall not be deemed a Proceeding for the purposes of this Section if the Person
formed by such consolidation or into which the Company is merged or the Person
which acquires by conveyance or transfer such properties and assets as an
entirety, as the case may be, shall, as a part of such consolidation, merger,
conveyance or transfer, comply with the conditions set forth in Article 6.


Section 13.03. No Payment When Company Senior Indebtedness in Default.


(a)    In the event that any Senior Payment Default shall have occurred, then no
Securities Payment shall be made, nor shall any property of the Company or any
Subsidiary of the Company be applied to the purchase, acquisition, retirement or
redemption of the Securities, unless and until such Senior Payment Default shall
have been cured or waived in writing or shall have ceased to exist or all
amounts then due and payable in respect of such Company Senior Indebtedness
(including amounts that have become and remain due by acceleration) shall have
been paid in full in cash. “Senior Payment Default” means any default in the
payment of principal of (or premium, if any) or interest on any Company Senior
Indebtedness when due, whether at the stated maturity of any such payment or by
declaration of acceleration of maturity, call for redemption, mandatory payment
or prepayment or otherwise.


(b)    In the event that any Senior Nonmonetary Default shall have occurred and
be continuing, then, upon the receipt by the Company and the Trustee of written
notice of such Senior Nonmonetary Default from the holder of such Company Senior
Indebtedness (or the agent, trustee or representative thereof), no Securities
Payment shall be made, nor shall any property of the Company or any Subsidiary
of the Company be applied to the purchase, acquisition, retirement or redemption
of the Securities, during the period (the “Payment Blockage Period”) commencing
on the date of such receipt of such written notice and ending (subject to any
blockage of payments that may then or thereafter be in effect as the result of
any Senior Payment Default) on the earlier of (i) the date on which the Company
Senior Indebtedness to which such Senior Nonmonetary Default relates is
discharged or such Senior Nonmonetary Default shall have been cured or waived in
writing or shall have ceased to exist and any acceleration of Company Senior
Indebtedness to which such Senior Nonmonetary Default relates shall have been
rescinded or annulled or (ii) the 179th day after the date of such receipt of
such written notice. No more than one Payment Blockage Period may be commenced
with respect to the Securities during any period of 360 consecutive days and
there shall be a period of at least 181 consecutive days in each period of 360
consecutive days when no Payment Blockage Period is in effect. Following the
commencement of any Payment Blockage Period, the holders of any Company Senior
Indebtedness will be precluded from commencing a subsequent Payment Blockage
Period until the conditions set forth in the preceding sentence are satisfied.
For all purposes of this paragraph, no Senior Nonmonetary Default that existed

53

--------------------------------------------------------------------------------




or was continuing on the date of commencement of any Payment Blockage Period
with respect to the Company Senior Indebtedness initiating such Payment Blockage
Period shall be, or be made, the basis for the commencement of a subsequent
Payment Blockage Period by holders of Company Senior Indebtedness or their
representatives unless such Senior Nonmonetary Default shall have been cured for
a period of not less than 90 consecutive days. “Senior Nonmonetary Default”
means the occurrence or existence and continuance of any default (other than a
Senior Payment Default) or any event which, after notice or lapse of time (or
both), would become an event of default (other than a Senior Payment Default),
under the terms of any instrument or agreement pursuant to which any Company
Senior Indebtedness is outstanding, permitting (after notice or lapse of time or
both) one or more holders of such Company Senior Indebtedness (or a trustee or
agent on behalf of the holders thereof) to declare such Company Senior
Indebtedness due and payable prior to the date on which it would otherwise
become due and payable.


(c)    In the event that, notwithstanding the foregoing, the Company shall make
any payment to the Trustee or the Holder of any Security prohibited by the
foregoing provisions of this Section, and if such fact shall, at or prior to the
time of such payment, have been made known to the Trustee or, as the case may
be, such Holder, then and in such event such payment shall be paid over and
delivered forthwith to the Company.


(d)    The provisions of this Section shall not apply to any Securities Payment
with respect to which Section 13.02 hereof would be applicable.


Section 13.04. Payment Permitted If No Default. Nothing contained in this
Article or elsewhere in this Indenture or in any of the Securities shall prevent
the Company, at any time except during the pendency of any Proceeding referred
to in Section 13.02 hereof or under the conditions described in Section 13.03
hereof, from making Securities Payments.


Section 13.05. Subrogation to Rights of Holders of Company Senior Indebtedness.
Subject to the payment in full in cash of all Company Senior Indebtedness, the
Holders of the Securities shall be subrogated (equally and ratably with the
holders of all indebtedness of the Company which by its express terms is
subordinated to Company Senior Indebtedness to substantially the same extent as
the Securities are subordinated and is entitled to like rights of subrogation)
to the rights of the holders of such Company Senior Indebtedness to receive
payments and distributions of cash, property and securities applicable to the
Company Senior Indebtedness until the principal of and interest on the
Securities shall be paid in full. For purposes of such subrogation, no payments
or distributions to the holders of the Company Senior Indebtedness of any cash,
property or securities to which the Holders of the Securities or the Trustee
would be entitled except for the provisions of this Article, and no payments
over pursuant to the provisions of this Article to the holders of Company Senior
Indebtedness by Holders of the Securities or the Trustee, shall, as among the
Company, its creditors other than holders of Company Senior Indebtedness and the
Holders of the Securities, be deemed to be a payment or distribution by the
Company to or on account of the Company Senior Indebtedness.


Section 13.06. Provisions Solely to Define Relative Rights. The provisions of
this Article are and are intended solely for the purpose of defining the
relative rights of the Holders on the one hand and the holders of Company Senior
Indebtedness on the other hand. Nothing contained in this Article or elsewhere
in this Indenture or in the Securities is intended to or shall (a) impair, as
among the Company, its creditors other than holders of Company Senior
Indebtedness and the Holders of the Securities, the obligation of the Company,
which is absolute and unconditional (and which, subject to the rights under this
Article of the holders of Company Senior Indebtedness, is intended to rank
equally with all other general obligations of the Company), to pay to the
Holders of the Securities the principal of and interest on the Securities as and
when the same shall become due and payable in accordance with their terms; or
(b) affect the relative rights against the Company of the Holders of the
Securities and creditors of the Company other than the holders of Company Senior

54

--------------------------------------------------------------------------------




Indebtedness; or (c) prevent the Trustee or the Holder of any Security from
exercising all remedies otherwise permitted by applicable law upon default under
this Indenture, subject to the rights, if any, under this Article of the holders
of Company Senior Indebtedness to receive cash, property and securities
otherwise payable or deliverable to the Trustee or such Holder.


Section 13.07. Trustee to Effectuate Subordination. Each Holder of a Security by
his acceptance thereof authorizes and directs the Trustee on his behalf to take
such action as may be necessary or appropriate to effectuate the subordination
provided in this Article and appoints the Trustee his attorney-in-fact for any
and all such purposes, including, in the event of any dissolution, winding-up,
liquidation or reorganization of the Company whether in bankruptcy, insolvency,
receivership proceedings, or otherwise, the timely filing of a claim for the
unpaid balance of the indebtedness of the Company owing to such Holder in the
form required in such proceedings and the causing of such claim to be approved.
If the Trustee does not file a proper claim at least 30 days before the
expiration of the time to file such claim, then the holders of the Company
Senior Indebtedness and their agents, trustees or other representatives are
authorized to do so (but shall in no event be liable for any failure to do so)
for and on behalf of the Holders of the Securities.


Section 13.08. No Waiver of Subordination Provisions.


(a)    No right of any present or future holder of any Company Senior
Indebtedness to enforce subordination as herein provided shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
the Company or by any act or failure to act, in good faith, by any such holder,
or by any noncompliance by the Company with the terms, provisions and covenants
of this Indenture, regardless of any knowledge thereof any such holder may have
or be otherwise charged with.


(b)    Without in any way limiting the generality of the foregoing paragraph,
the holders of Company Senior Indebtedness may, at any time and from time to
time, without the consent of or notice to the Trustee or the Holders of the
Securities, without incurring responsibility to the Holders of the Securities
and without impairing or releasing the subordination provided in this Article or
the obligations hereunder of the Holders of the Securities to the holders of
Company Senior Indebtedness, do any one or more of the following: (i) change the
manner, place or terms of payment or extend the time of payment of, or renew or
alter, Company Senior Indebtedness, or otherwise amend or supplement in any
manner Company Senior Indebtedness or any instrument evidencing the same or any
agreement under which Company Senior Indebtedness is outstanding; (ii) permit
the Company to borrow, repay and then reborrow any or all of the Company Senior
Indebtedness; (iii) sell, exchange, release or otherwise deal with any property
pledged, mortgaged or otherwise securing Company Senior Indebtedness; (iv)
release any Person liable in any manner for the collection of Company Senior
Indebtedness; (v) exercise or refrain from exercising any rights against the
Company and any other Person; and (vi) apply any sums received by them to
Company Senior Indebtedness.


Section13.09 . Notice to Trustee.


(a)    The Company shall give prompt written notice to the Trustee of any fact
known to the Company which would prohibit the making of any payment to or by the
Trustee in respect of the Securities or that would end such prohibition.
Notwithstanding the provisions of this Article or any other provision of this
Indenture, the Trustee shall not be charged with knowledge of the existence of
any facts which would prohibit the making of any payment to or by the Trustee in
respect of the Securities or that would end such prohibition, unless and until a
Responsible Officer of the Trustee shall have received written notice thereof
from the Company, any holder of Company Senior Indebtedness or from any trustee,
fiduciary or agent therefor; and, prior to the receipt of any such written
notice, the Trustee, subject to the provisions of Section 8.01 hereof, shall be
entitled in all respects to assume that no such facts exist; provided, however,
that if the Trustee shall not have received the

55

--------------------------------------------------------------------------------




notice of any prohibition provided for in this Section at least three Business
Days prior to the date upon which by the terms hereof any money may become
payable for any purpose (including, without limitation, the payment of the
principal of or interest on any Security), then, anything herein contained to
the contrary notwithstanding, but without limiting the rights and remedies of
the holders of Company Senior Indebtedness or any trustee, fiduciary or agent
therefor, the Trustee shall have full power and authority to receive such money
and to apply the same to the purpose for which such money was received and shall
not be affected by any notice to the contrary which may be received by it within
two Business Days prior to such date. Any notice required or permitted to be
given to the Trustee by a holder of Company Senior Indebtedness or by any agent,
trustee or representative thereof shall be in writing and shall be sufficient
for every purpose hereunder if in writing and either (i) sent via facsimile to
the Trustee, the receipt of which shall be confirmed via telephone, or (ii)
mailed, first class postage prepaid, or sent by overnight carrier, to the
Trustee addressed to its Corporate Trust Office or to any other address
furnished in writing to such holder of Company Senior Indebtedness by the
Trustee


(b)    Subject to the provisions of Section 8.01 hereof, the Trustee shall be
entitled to rely on the delivery to it of a written notice by a Person
representing himself to be a holder of Company Senior Indebtedness (or a
trustee, fiduciary or agent therefore) to establish that such notice has been
given by a holder of Company Senior Indebtedness or a trustee, fiduciary or
agent therefor. In the event that the Trustee determines in good faith that
further evidence is required with respect to the right of any Person as a holder
of Company Senior Indebtedness to participate in any payment or distribution
pursuant to this Article, the Trustee may request such Person to furnish
evidence to the reasonable satisfaction of the Trustee as to the amount of
Company Senior Indebtedness held by such Person, the extent to which such Person
is entitled to participate in such payment or distribution and any other facts
pertinent to the rights of such Person under this Article, and if such evidence
is not furnished, the Trustee may defer any payment to such Person pending
judicial determination as to the right of such Person to receive such payment.


(c)    Notwithstanding anything else contained herein, no notice, request or
other communication to or with the Trustee shall be deemed given unless received
by a Responsible Officer at the Corporate Trust Office.


Section 13.10. Reliance on Judicial Order or Certificate of Liquidating Agent.
Upon any payment or distribution of assets of the Company referred to in this
Article, the Trustee, subject to the provisions of Section 8.01 hereof, and the
Holders of the Securities shall be entitled to rely upon any order or decree
entered by any court of competent jurisdiction in which such Proceeding is
pending, or a certificate of the trustee in bankruptcy, receiver, liquidating
trustee, custodian, assignee for the benefit of creditors, agent or other Person
making such payment or distribution, delivered to the Trustee or to the Holders
of Securities, for the purpose of ascertaining the Persons entitled to
participate in such payment or distribution, the holders of the Company Senior
Indebtedness and other indebtedness of the Company, the amount thereof or
payable thereon, the amount or amounts paid or distributed thereon and all other
facts pertinent thereto or to this Article, provided that the foregoing shall
apply only if such court has been apprised of the provisions of this Article.


Section 13.11. Trustee Not Fiduciary for Holders of Company Senior Indebtedness.
The Trustee shall not be deemed to owe any fiduciary duty to the holders of
Company Senior Indebtedness and shall not be liable to any such holders if it
shall in good faith mistakenly pay over or distribute to Holders of Securities
or to the Company or to any other Person cash, property or securities to which
any holders of Company Senior Indebtedness shall be entitled by virtue of this
Article or otherwise.


Section 13.12. Rights of Trustee as Holder of Company Senior Indebtedness;
Preservation of Trustee's Rights.



56

--------------------------------------------------------------------------------




(a)    The Trustee in its individual capacity shall be entitled to all the
rights set forth in this Article with respect to any Company Senior Indebtedness
which may at any time be held by it, to the same extent as any other holder of
Company Senior Indebtedness, and nothing in this Indenture shall deprive the
Trustee of any of its rights as such holder.


(c)    Nothing in this Article shall apply to claims of, or payments to, the
Trustee under or pursuant to 8.07 hereof.


Section 13.13. Article Applicable to Paying Agents. In case at any time any
Paying Agent other than the Trustee shall have been appointed by the Company and
be then acting hereunder, the term “Trustee” as used in this Article shall in
such case (unless the context otherwise requires) be construed as extending to
and including such Paying Agent within its meaning as fully for all intents and
purposes as if such Paying Agent were named in this Article in addition to or in
place of the Trustee; provided, however, that Section 13.11 hereof shall not
apply to the Company or any Affiliate of the Company if it or such Affiliate
acts as Paying Agent.


ARTICLE 14
SUBORDINATION OF SUBSIDIARY GUARANTEE


Section 14.01. Subsidiary Guarantee Subordinate to Subsidiary Guarantor Senior
Indebtedness.


(a)    The Subsidiary Guarantor covenants and agrees, and each Holder of a
Security, by his acceptance thereof, likewise covenants and agrees, that, to the
extent and in the manner hereinafter set forth in this Article (subject to
Article 11), all payments with respect to such Subsidiary Guarantor's Subsidiary
Guarantee are hereby expressly made subordinate and subject in right of payment
to the prior payment in full in cash of all Subsidiary Guarantor Senior
Indebtedness.


(b)    This Article 14 shall constitute a continuing offer to all Persons who
become holders of, or continue to hold, Subsidiary Guarantor Senior
Indebtedness, and such provisions are made for the benefit of the holders of
Subsidiary Guarantor Senior Indebtedness and such holders are made obligees
hereunder and any one or more of them may enforce such provisions. Holders of
Subsidiary Guarantor Senior Indebtedness need not prove reliance on the
subordination provisions hereof.


Section 14.02. Payment Over of Proceeds Upon Dissolution, Etc.


(a)    Upon any payment or distribution of assets of the Subsidiary Guarantor to
creditors upon (i) any insolvency or bankruptcy case or proceeding, or any
receivership, liquidation, reorganization or other similar case or proceeding in
connection therewith, relative to the Subsidiary Guarantor or to its assets, or
(ii) any liquidation, dissolution or other winding up of the Subsidiary
Guarantor, whether voluntary or involuntary and whether or not involving
insolvency or bankruptcy, or (iii) any assignment for the benefit of creditors
or any other marshalling of assets or liabilities of the Subsidiary Guarantor,
then and in any such event specified in (i), (ii) or (iii) above (each such
event, if any, herein sometimes referred to as a “Subsidiary Guarantor
Proceeding”);


(i)    the holders of Subsidiary Guarantor Senior Indebtedness shall be entitled
to receive payment in full in cash of all amounts due on or to become due on or
in respect of all Subsidiary Guarantor Senior Indebtedness, before the Holders
of the Securities are entitled to receive any payment or distribution of any
kind or character whether in cash, property or securities (including any payment
or distribution which may be payable or deliverable to Holders of the Securities
made in respect of any other indebtedness of the Subsidiary Guarantor
subordinated to the payment of the Securities, such

57

--------------------------------------------------------------------------------




payment or distribution being hereinafter referred to as a “Subsidiary Guarantor
Junior Subordinated Payment”), on account of Subsidiary Guarantor's Subsidiary
Guarantee or on account of any purchase, redemption or other acquisition of
Securities by the Subsidiary Guarantor, any Subsidiary of the Subsidiary
Guarantor, the Trustee or any Paying Agent (all such payments, distributions,
purchases, redemptions and acquisitions, whether or not in connection with a
Proceeding, herein referred to, individually and collectively, as a “Subsidiary
Guarantor Securities Payment”); and


(ii)    any payment or distribution of assets of the Subsidiary Guarantor of any
kind or character, whether in cash, property or securities, by set-off or
otherwise, to which the Holders of the Securities or the Trustee would be
entitled but for the provisions of this Article 14 (including, without
limitation, any Subsidiary Guarantor Junior Subordinated Payment) shall be paid
by the liquidating trustee or agent or other Person making such payment or
distribution, whether a trustee in bankruptcy, a receiver or liquidating trustee
or otherwise, directly to the holders of Subsidiary Guarantor Senior
Indebtedness or their representative or representatives or to the trustee or
trustees under any indenture under which any instruments evidencing any of such
Subsidiary Guarantor Senior Indebtedness may have been issued, ratably according
to the aggregate amounts remaining unpaid on account of the Subsidiary Guarantor
Senior Indebtedness held or represented by each, to the extent necessary to make
payment in full in cash of all Subsidiary Guarantor Senior Indebtedness
remaining unpaid, after giving effect to any concurrent payment to the holders
of such Subsidiary Guarantor Senior Indebtedness.


(b)    In the event that, notwithstanding the foregoing provisions of this
Section, the Trustee or the Holder of any Security shall have received in
connection with any Subsidiary Guarantor Proceeding any Subsidiary Guarantor
Securities Payment before all Subsidiary Guarantor Senior Indebtedness is paid
in full or payment thereof provided for in cash, then and in such event such
Subsidiary Guarantor Securities Payment shall be paid over or delivered
forthwith to the trustee in bankruptcy, receiver, liquidating trustee,
custodian, assignee, agent or other Person making payment or distribution of
assets of the Subsidiary Guarantor for application to the payment of all
Subsidiary Guarantor Senior Indebtedness remaining unpaid, to the extent
necessary to pay all Subsidiary Guarantor Senior Indebtedness in full in cash
after giving effect to any concurrent payment to or for the holders of
Subsidiary Guarantor Senior Indebtedness.


(c)    For purposes of this Article only, the words “any payment or distribution
of any kind or character, whether in cash, property or securities” shall not be
deemed to include a payment or distribution of stock or securities of the
Subsidiary Guarantor provided for by a plan of reorganization or readjustment
authorized by an order or decree of a court of competent jurisdiction in a
reorganization proceeding under any applicable bankruptcy law or of any other
corporation provided for by such plan of reorganization or readjustment which
stock or securities are subordinated in right of payment to all then outstanding
Subsidiary Guarantor Senior Indebtedness to substantially the same extent, or to
a greater extent than, such Subsidiary Guarantor's Subsidiary Guarantee is so
subordinated as provided in this Article. The consolidation of the Subsidiary
Guarantor with, or the merger of the Subsidiary Guarantor into, another Person
or the liquidation or dissolution of the Subsidiary Guarantor following the
conveyance or transfer of all or substantially all of its properties and assets
as an entirety to another Person shall not be deemed a Subsidiary Guarantor
Proceeding for the purposes of this Section if the Person formed by such
consolidation or into which the Subsidiary Guarantor is merged or the Person
which acquires by conveyance or transfer such properties and assets as an
entirety, as the case may be, and the Company and the Subsidiary Guarantor
shall, as a part of such consolidation, merger, conveyance or transfer, comply
with Section 12.07.


Section 14.03. No Payment When Subsidiary Guarantor Senior Indebtedness in
Default.



58

--------------------------------------------------------------------------------




(a)    In the event that any Subsidiary Guarantor Senior Payment Default shall
have occurred, then no Subsidiary Guarantor Securities Payment shall be made,
nor shall any property of the Subsidiary Guarantor or any Subsidiary of the
Subsidiary Guarantor be applied to the purchase, acquisition, retirement or
redemption of the Securities, unless and until such Senior Payment Default shall
have been cured or waived in writing or shall have ceased to exist or all
amounts then due and payable in respect of such Subsidiary Guarantor Senior
Indebtedness (including amounts that have become and remain due by acceleration)
shall have been paid in full in cash. “Subsidiary Guarantor Senior Payment
Default” means any default in the payment of principal of (or premium, if any)
or interest on any Subsidiary Guarantor Senior Indebtedness when due, whether at
the stated maturity of any such payment or by declaration of acceleration of
maturity, call for redemption, mandatory payment or prepayment or otherwise.


(b))    In the event that any Subsidiary Guarantor Senior Nonmonetary Default
shall have occurred and be continuing, then, upon the receipt by the Subsidiary
Guarantor and the Trustee of written notice of such Subsidiary Guarantor Senior
Nonmonetary Default from the holder of such Subsidiary Guarantor Senior
Indebtedness (or the agent, trustee or representative thereof), no Subsidiary
Guarantor Securities Payment shall be made, nor shall any property of the
Subsidiary Guarantor or any Subsidiary of the Subsidiary Guarantor be applied to
the purchase, acquisition, retirement or redemption of the Securities, during
the period (the “Subsidiary Guarantor Payment Blockage Period”) commencing on
the date of such receipt of such written notice and ending (subject to any
blockage of payments that may then or thereafter be in effect as the result of
any Subsidiary Guarantor Senior Payment Default) on the earlier of (i) the date
on which the Subsidiary Guarantor Senior Indebtedness to which such Subsidiary
Guarantor Senior Nonmonetary Default relates is discharged or such Subsidiary
Guarantor Senior Nonmonetary Default shall have been cured or waived in writing
or shall have ceased to exist and any acceleration of Subsidiary Guarantor
Senior Indebtedness to which such Subsidiary Guarantor Senior Nonmonetary
Default relates shall have been rescinded or annulled or (ii) the 179th day
after the date of such receipt of such written notice. No more than one
Subsidiary Guarantor Payment Blockage Period may be commenced with respect to
the such Subsidiary Guarantor' Subsidiary Guarantee during any period of 360
consecutive days and there shall be a period of at least 181 consecutive days in
each period of 360 consecutive days when no Subsidiary Guarantor Payment
Blockage Period is in effect. Following the commencement of any Subsidiary
Guarantor Payment Blockage Period, the holders of any Subsidiary Guarantor
Senior Indebtedness will be precluded from commencing a subsequent Subsidiary
Guarantor Payment Blockage Period until the conditions set forth in the
preceding sentence are satisfied. For all purposes of this paragraph, no
Subsidiary Guarantor Senior Nonmonetary Default that existed or was continuing
on the date of commencement of any Subsidiary Guarantor Payment Blockage Period
with respect to the Subsidiary Guarantor Senior Indebtedness initiating such
Subsidiary Guarantor Payment Blockage Period shall be, or be made, the basis for
the commencement of a subsequent Subsidiary Guarantor Payment Blockage Period by
holders of Subsidiary Guarantor Senior Indebtedness or their representatives
unless such Subsidiary Guarantor Senior Nonmonetary Default shall have been
cured for a period of not less than 90 consecutive days. “Subsidiary Guarantor
Senior Nonmonetary Default” means the occurrence or existence and continuance of
any default (other than a Subsidiary Guarantor Senior Payment Default) or any
event which, after notice or lapse of time (or both), would become an event of
default (other than a Subsidiary Guarantor Senior Payment Default), under the
terms of any instrument or agreement pursuant to which any Subsidiary Guarantor
Senior Indebtedness is outstanding, permitting (after notice or lapse of time or
both) one or more holders of such Subsidiary Guarantor Senior Indebtedness (or a
trustee or agent on behalf of the holders thereof) to declare such Subsidiary
Guarantor Senior Indebtedness due and payable prior to the date on which it
would otherwise become due and payable.


(c)    In the event that, notwithstanding the foregoing, the Subsidiary
Guarantor shall make any payment to the Trustee or the Holder of any Security
prohibited by the foregoing provisions of this Section, and if such fact shall,
at or prior to the time of such payment, have been made known to the Trustee or,
as the

59

--------------------------------------------------------------------------------




case may be, such Holder, then and in such event such payment shall be paid over
and delivered forthwith to the Subsidiary Guarantor.


(d)    The provisions of this Section shall not apply to any Subsidiary
Guarantor Securities Payment with respect to which Section 13.02 hereof would be
applicable.


Section14.04. Payment Permitted If No Default. Nothing contained in this Article
or elsewhere in this Indenture or in any of the Securities shall prevent the
Subsidiary Guarantor, at any time except during the pendency of any Proceeding
referred to in Section 13.02 hereof or under the conditions described in Section
13.03 hereof, from making Subsidiary Guarantor Securities Payments.


Section 14.05. Subrogation to Rights of Holders of Subsidiary Guarantor Senior
Indebtedness. Subject to the payment in full in cash of all Subsidiary Guarantor
Senior Indebtedness, the Holders of the Securities shall be subrogated (equally
and ratably with the holders of all indebtedness of the Subsidiary Guarantor
which by its express terms is subordinated to Subsidiary Guarantor Senior
Indebtedness to substantially the same extent as such Subsidiary Guarantor's
Subsidiary Guarantee is subordinated and is entitled to like rights of
subrogation) to the rights of the holders of such Subsidiary Guarantor Senior
Indebtedness to receive payments and distributions of cash, property and
securities applicable to the Subsidiary Guarantor Senior Indebtedness until the
principal of and interest on the Securities shall be paid in full. For purposes
of such subrogation, no payments or distributions to the holders of the
Subsidiary Guarantor Senior Indebtedness of any cash, property or securities to
which the Holders of the Securities or the Trustee would be entitled except for
the provisions of this Article, and no payments over pursuant to the provisions
of this Article to the holders of Subsidiary Guarantor Senior Indebtedness by
Holders of the Securities or the Trustee, shall, as among the Subsidiary
Guarantor, its creditors other than holders of Subsidiary Guarantor Senior
Indebtedness and the Holders of the Securities, be deemed to be a payment or
distribution by the Subsidiary Guarantor to or on account of the Subsidiary
Guarantor Senior Indebtedness.


Section 14.06. Provisions Solely to Define Relative Rights. The provisions of
this Article are and are intended solely for the purpose of defining the
relative rights of the Holders on the one hand and the holders of Subsidiary
Guarantor Senior Indebtedness on the other hand. Nothing contained in this
Article or elsewhere in this Indenture or in the Securities is intended to or
shall (a) impair, as among the Subsidiary Guarantor, its creditors other than
holders of Subsidiary Guarantor Senior Indebtedness and the Holders of the
Securities, the obligation of the Subsidiary Guarantor, which is absolute and
unconditional (and which, subject to the rights under this Article of the
holders of Subsidiary Guarantor Senior Indebtedness, is intended to rank equally
with all other general obligations of the Subsidiary Guarantor), to pay to the
Holders of the Securities the principal of and interest on the Securities as and
when the same shall become due and payable in accordance with their terms; or
(b) affect the relative rights against the Subsidiary Guarantor of the Holders
of the Securities and creditors of the Subsidiary Guarantor other than the
holders of Subsidiary Guarantor Senior Indebtedness; or (c) prevent the Trustee
or the Holder of any Security from exercising all remedies otherwise permitted
by applicable law upon default under this Indenture, subject to the rights, if
any, under this Article of the holders of Subsidiary Guarantor Senior
Indebtedness to receive cash, property and securities otherwise payable or
deliverable to the Trustee or such Holder.


Section 14.07. Trustee to Effectuate Subordination. Each Holder of a Security by
his acceptance thereof authorizes and directs the Trustee on his behalf to take
such action as may be necessary or appropriate to effectuate the subordination
provided in this Article and appoints the Trustee his attorney-in-fact for any
and all such purposes, including, in the event of any dissolution, winding-up,
liquidation or reorganization of the Subsidiary Guarantor whether in bankruptcy,
insolvency, receivership proceedings, or otherwise, the timely filing of a claim
for the unpaid balance of the indebtedness of the Subsidiary Guarantor owing to
such Holder

60

--------------------------------------------------------------------------------




in the form required in such proceedings and the causing of such claim to be
approved. If the Trustee does not file a proper claim at least 30 days before
the expiration of the time to file such claim, then the holders of the
Subsidiary Guarantor Senior Indebtedness and their agents, trustees or other
representatives are authorized to do so (but shall in no event be liable for any
failure to do so) for and on behalf of the Holders of the Securities.


Section 14.08. No Waiver of Subordination Provisions.


(a)    No right of any present or future holder of any Subsidiary Guarantor
Senior Indebtedness to enforce subordination as herein provided shall at any
time in any way be prejudiced or impaired by any act or failure to act on the
part of the Subsidiary Guarantor or by any act or failure to act, in good faith,
by any such holder, or by any noncompliance by the Subsidiary Guarantor with the
terms, provisions and covenants of this Indenture, regardless of any knowledge
thereof any such holder may have or be otherwise charged with.


(b)    Without in any way limiting the generality of the foregoing paragraph,
the holders of Subsidiary Guarantor Senior Indebtedness may, at any time and
from time to time, without the consent of or notice to the Trustee or the
Holders of the Securities, without incurring responsibility to the Holders of
the Securities and without impairing or releasing the subordination provided in
this Article or the obligations hereunder of the Holders of the Securities to
the holders of Subsidiary Guarantor Senior Indebtedness, do any one or more of
the following: (i) change the manner, place or terms of payment or extend the
time of payment of, or renew or alter, Subsidiary Guarantor Senior Indebtedness,
or otherwise amend or supplement in any manner Subsidiary Guarantor Senior
Indebtedness or any instrument evidencing the same or any agreement under which
Subsidiary Guarantor Senior Indebtedness is outstanding; (ii) permit the
Subsidiary Guarantor to borrow, repay and then reborrow any or all of the
Subsidiary Guarantor Senior Indebtedness; (iii) sell, exchange, release or
otherwise deal with any property pledged, mortgaged or otherwise securing
Subsidiary Guarantor Senior Indebtedness; (iv) release any Person liable in any
manner for the collection of Subsidiary Guarantor Senior Indebtedness; (v)
exercise or refrain from exercising any rights against the Subsidiary Guarantor
and any other Person; and (vi) apply any sums received by them to Subsidiary
Guarantor Senior Indebtedness.


Section 14.09. Notice to Trustee.


(a)    The Subsidiary Guarantor shall give prompt written notice to the Trustee
of any fact known to the Subsidiary Guarantor which would prohibit the making of
any payment to or by the Trustee in respect of the Securities or that would end
such prohibition. Notwithstanding the provisions of this Article or any other
provision of this Indenture, the Trustee shall not be charged with knowledge of
the existence of any facts which would prohibit the making of any payment to or
by the Trustee in respect of the Securities or that would end such prohibition,
unless and until a Responsible Officer of the Trustee shall have received
written notice thereof from the Subsidiary Guarantor, any holder of Subsidiary
Guarantor Senior Indebtedness or from any trustee, fiduciary or agent therefor;
and, prior to the receipt of any such written notice, the Trustee, subject to
the provisions of Section 8.01 hereof, shall be entitled in all respects to
assume that no such facts exist; provided, however, that if the Trustee shall
not have received the notice of any prohibition provided for in this Section at
least three Business Days prior to the date upon which by the terms hereof any
money may become payable for any purpose (including, without limitation, the
payment of the principal of or interest on any Security), then, anything herein
contained to the contrary notwithstanding, but without limiting the rights and
remedies of the holders of Subsidiary Guarantor Senior Indebtedness or any
trustee, fiduciary or agent therefor, the Trustee shall have full power and
authority to receive such money and to apply the same to the purpose for which
such money was received and shall not be affected by any notice to the contrary
which may be received by it within two Business Days prior to such date. Any
notice required or permitted to be given to the Trustee by a holder of
Subsidiary Guarantor Senior Indebtedness or by any agent, trustee or
representative thereof shall be in writing and shall be sufficient for every
purpose hereunder if in writing and either (i) sent via facsimile

61

--------------------------------------------------------------------------------




to the Trustee, the receipt of which shall be confirmed via telephone, or (ii)
mailed, first class postage prepaid, or sent by overnight carrier, to the
Trustee addressed to its Corporate Trust Office or to any other address
furnished in writing to such holder of Subsidiary Guarantor Senior Indebtedness
by the Trustee.


(b)    Subject to the provisions of Section 8.01 hereof, the Trustee shall be
entitled to rely on the delivery to it of a written notice by a Person
representing himself to be a holder of Subsidiary Guarantor Senior Indebtedness
(or a trustee, fiduciary or agent therefore) to establish that such notice has
been given by a holder of Subsidiary Guarantor Senior Indebtedness or a trustee,
fiduciary or agent therefor. In the event that the Trustee determines in good
faith that further evidence is required with respect to the right of any Person
as a holder of Subsidiary Guarantor Senior Indebtedness to participate in any
payment or distribution pursuant to this Article, the Trustee may request such
Person to furnish evidence to the reasonable satisfaction of the Trustee as to
the amount of Subsidiary Guarantor Senior Indebtedness held by such Person, the
extent to which such Person is entitled to participate in such payment or
distribution and any other facts pertinent to the rights of such Person under
this Article, and if such evidence is not furnished, the Trustee may defer any
payment to such Person pending judicial determination as to the right of such
Person to receive such payment.


(c)    Notwithstanding anything else contained herein, no notice, request or
other communication to or with the Trustee shall be deemed given unless received
by a Responsible Officer at the Corporate Trust Office.


Section 14.10. Reliance on Judicial Order or Certificate of Liquidating Agent.
Upon any payment or distribution of assets of the Subsidiary Guarantor referred
to in this Article, the Trustee, subject to the provisions of Section 8.01
hereof, and the Holders of the Securities shall be entitled to rely upon any
order or decree entered by any court of competent jurisdiction in which such
Proceeding is pending, or a certificate of the trustee in bankruptcy, receiver,
liquidating trustee, custodian, assignee for the benefit of creditors, agent or
other Person making such payment or distribution, delivered to the Trustee or to
the Holders of Securities, for the purpose of ascertaining the Persons entitled
to participate in such payment or distribution, the holders of the Subsidiary
Guarantor Senior Indebtedness and other indebtedness of the Subsidiary
Guarantor, the amount thereof or payable thereon, the amount or amounts paid or
distributed thereon and all other facts pertinent thereto or to this Article,
provided that the foregoing shall apply only if such court has been apprised of
the provisions of this Article.


Section 14.11. Trustee Not Fiduciary for Holders of Subsidiary Guarantor Senior
Indebtedness. The Trustee shall not be deemed to owe any fiduciary duty to the
holders of Subsidiary Guarantor Senior Indebtedness and shall not be liable to
any such holders if it shall in good faith mistakenly pay over or distribute to
Holders of Securities or to the Subsidiary Guarantor or to any other Person
cash, property or securities to which any holders of Subsidiary Guarantor Senior
Indebtedness shall be entitled by virtue of this Article or otherwise.


Section 14.12. Rights of Trustee as Holder of Subsidiary Guarantor Senior
Indebtedness; Preservation of Trustee's Rights.


(a)    The Trustee in its individual capacity shall be entitled to all the
rights set forth in this Article with respect to any Subsidiary Guarantor Senior
Indebtedness which may at any time be held by it, to the same extent as any
other holder of Subsidiary Guarantor Senior Indebtedness, and nothing in this
Indenture shall deprive the Trustee of any of its rights as such holder.


(b)    Nothing in this Article shall apply to claims of, or payments to, the
Trustee under or pursuant to Section 8.07 hereof.

62

--------------------------------------------------------------------------------






Section 14.13. Article Applicable to Paying Agents. In case at any time any
Paying Agent other than the Trustee shall have been appointed by the Subsidiary
Guarantor and be then acting hereunder, the term “Trustee” as used in this
Article shall in such case (unless the context otherwise requires) be construed
as extending to and including such Paying Agent within its meaning as fully for
all intents and purposes as if such Paying Agent were named in this Article in
addition to or in place of the Trustee; provided, however, that Section 14.11
hereof shall not apply to the Subsidiary Guarantor or any Affiliate of the
Subsidiary Guarantor if it or such Affiliate acts as Paying Agent.


ARTICLE 15
GENERAL GUARANTEE AGREEMENT


Section 15.01. General Guarantee Agreement Inapplicable. Without in any way
limiting the obligations of the Company or any Subsidiary Guarantor hereunder,
the General Guarantee Agreement (as amended, the “General Guarantee Agreement”)
dated April 17, 2012 by Lion Holdings in favor of each person to whom the
Company may owe any obligations evidenced by senior unsecured debentures, notes
or similar debt instruments issued by the Company shall be inapplicable to the
Securities. The Trustee shall not be entitled to enforce any rights under the
General Guarantee Agreement with respect to any Securities or other obligation
under this Indenture. The Trustee waives all rights and remedies it may have
under the General Guarantee Agreement with respect to any obligation under this
Indenture. For the avoidance of doubt, any obligation under this Indenture is
not an obligation as defined in the General Guarantee Agreement. This Article 15
does not in any way limit any obligation of the Company under any Securities or
any Subsidiary Guarantor under its Subsidiary Guarantee.


This instrument may be executed in any number of counterparts,
each of which so executed shall be deemed to be an original,
but all such counterparts shall together constitute one and the same instrument.
[remainder of page intentionally left blank; signature pages follow]

63

--------------------------------------------------------------------------------




[Signature Page to Indenture]


    
IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed as of the date first above written.
ING U.S., INC.
By:
/s/ Alain M. Karaoglan
 
Name: Alain M. Karaoglan
 
Title: Executive Vice President and Chief Operating Officer



By:
/s/ Ewout L. Steenbergen
 
Name: Ewout L. Steenbergen
 
Title: Executive Vice President and Chief Financial Officer



LION CONNECTICUT HOLDINGS INC.
By:
/s/ Alain M. Karaoglan
 
Name: Alain M. Karaoglan
 
Title: Executive Vice President and Chief Operating Officer



By:
/s/ Ewout L. Steenbergen
 
Name: Ewout L. Steenbergen
 
Title: Executive Vice President and Chief Financial Officer





U.S. BANK NATIONAL ASSOCIATION,
as Trustee
By:
/s/ Earl W. Dennison Jr.
 
Name: Earl W. Dennison Jr.
 
Title: Vice President






64

--------------------------------------------------------------------------------




EXHIBIT A
[Form of Supplemental Indenture for New Subsidiary Guarantor]
[NUMBER] SUPPLEMENTAL INDENTURE
[NUMBER] SUPPLEMENTAL INDENTURE (this “[Number] Supplemental Indenture”), dated
as of _____, 20__ among _____ (a “New Subsidiary Guarantor”), a _____
corporation and a subsidiary of ING U.S., INC., a Delaware corporation (the
“Company”), and U.S. BANK NATIONAL ASSOCIATION, a national banking association,
as trustee under the Indenture referred to below (the “Trustee”).
RECITALS
WHEREAS, the Company and the initial Subsidiary Guarantor have heretofore
executed and delivered to the Trustee a Junior Subordinated Indenture dated as
of May 16, 2013 (as supplemented by the [Number] Supplemental Indenture, dated
as of _____, 20__, among the Company, the Subsidiary Guarantor party thereto and
the Trustee, and as further amended, supplemented or modified, the “Indenture”),
providing for the issuance of the Company's ____________ (the “Notes”);
WHEREAS, Section 12.07 of the Indenture provides that under certain
circumstances the New Subsidiary Guarantor shall execute and deliver to the
Trustee a supplemental indenture pursuant to which the New Subsidiary Guarantor
shall unconditionally guarantee all of the Company's Guaranteed Obligations
under the Notes and the Indenture on the terms and conditions set forth herein
(the “Subsidiary Guarantee”); and
WHEREAS, pursuant to Section 10.01 of the Indenture, the Trustee and the Company
are authorized to execute and deliver this Supplemental Indenture.
NOW, THEREFORE, for value received, the Company, the New Subsidiary Guarantor
and the Trustee mutually covenant and agree, for the equal and proportionate
benefit of all Holders of the Notes, as follows:
1.    Defined Terms. Defined terms used herein without definition shall have the
meanings assigned to them in the Indenture.
2.    Agreement to Guarantee. The New Subsidiary Guarantor hereby agrees,
jointly and severally with all existing Subsidiary Guarantors (if any), to
provide an unconditional and irrevocable guarantee on the terms and subject to
the conditions set forth in Article 12 of the Indenture and to be bound by all
other applicable provisions of the Indenture and the Notes and to perform all of
the obligations and agreements of a Subsidiary Guarantor under the Indenture.
3.    No Recourse Against Others. No director, officer, agent, employee,
incorporator, stockholder, partner, member or manager of the Company or any
Subsidiary Guarantor shall have any liability for any obligations of the Company
or any Subsidiary Guarantor under any Notes, the Indenture, any Subsidiary
Guarantee or for any claim based on, in respect of, or by reason of, such
obligations or their creation. Each Holder, by accepting a Note, waives and
releases all such liability and acknowledges that the waiver and release are
part of the consideration for issuance of the Notes.
4.    Ratification of Indenture, Supplemental Indentures Part of Indenture.
Except as expressly amended hereby, the Indenture is in all respects ratified
and confirmed and all the terms, conditions and provisions thereof shall remain
in full force and effect. This Supplemental Indenture shall form a part of the

A-1

--------------------------------------------------------------------------------




Indenture for all purposes, and every Holder of the Notes heretofore or
hereafter authenticated and delivered shall be bound hereby.
5.    Governing Law. THE INDENTURE, THE NOTES AND THE GUARANTEES, AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THE INDENTURE, THE NOTES OR
THE GUARANTEES, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO ITS PRINCIPLES OF CONFLICTS OF LAWS.
6.    Counterparts. The parties may sign any number of copies of this
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement.
7.    Effect of Headings. The Section headings herein are for convenience only
and shall not affect the construction hereof.
8.    Trustee Makes No Representation. The Trustee makes no representation as to
the validity or sufficiency of this Supplemental Indenture.
This instrument may be executed in any number of counterparts,
each of which so executed shall be deemed to be an original,
but all such counterparts shall together constitute one and the same instrument.
[remainder of page intentionally left blank; signature pages follow]
    

A-2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this [Number] Supplemental
Indenture to be duly executed as of the date first above written.
ING U.S., INC.
By:
 
 
Name:
 
Title:



[NEW SUBSIDIARY GUARANTOR]
By:
 
 
Name:
 
Title:



U.S. BANK NATIONAL ASSOCIATION,
as Trustee
By:
 
 
Name:
 
Title:






A-3